




OFFICE LEASE
 
by and between
 
RAND BUILDING, LTD.
 
and
 
OPEN CLOUD ACADEMY, LLC
 



TABLE OF CONTENTS


I.
BASIC LEASE INFORMATION AND DEFINITIONS
 
 
1


 
 
 
 
 
II.
PREMISES
 
 
5


 
 
 
 
 
III.
TERM
 
 
6


 
 
 
 
 
IV.
RENT
 
 
7


 
 
 
 
 
V.
SECURITY DEPOSIT
 
 
12


 
 
 
 
 
VI.
PARKING
 
 
12


 
 
 
 
 
VII.
RIGHT OF ENTRY
 
 
13


 
 
 
 
 
VIII.
SERVICES AND UTILITIES
 
 
13


 
 
 
 
 
IX.
USE AND REQUIREMENTS OF LAW
 
 
14


 
 
 
 
 
X.
MAINTENANCE AND REPAIR
 
 
16


 
 
 
 
 
XI.
ALTERATIONS
 
 
16


 
 
 
 
 
XII.
SIGNS
 
 
18


 
 
 
 
 
XIII.
ASSIGNMENT AND SUBLETTING
 
 
18


 
 
 
 
 
XIV.
RULES AND REGULATIONS
 
 
20


 
 
 
 
 
XV.
INSURANCE AND INDEMNIFICATION
 
 
21


 
 
 
 
 
XVI.
CASUALTY DAMAGE; CONDEMNATION
 
 
23


 
 
 
 
 
XVII.
SUBORDINATION; ESTOPPELS
 
 
24


 
 
 
 
 
XVIII.
DEFAULT OF TENANT
 
 
25


 
 
 
 
 
XIX.
MISCELLANEOUS
 
 
29


 
 
 
 
 
 
Exhibit A-1 Plan Showing Premises
Exhibit A-2 Legal Description of Land
 
Exhibit B-1 Work Agreement
Exhibit B-2 Space Plan
 
Exhibit C Rules and Regulations
Exhibit D Secretary’s Certificate
 
Exhibit E Commencement Date Memorandum
 
 
 
 
 
 
 
 








1

--------------------------------------------------------------------------------




OFFICE LEASE




THIS OFFICE LEASE (“Lease”) is made as of the 27th day of May, 2015 (“Lease
Date”), by and between RAND BUILDING, LTD., a Texas limited partnership
(“Landlord”), and OPEN CLOUD ACADEMY, LLC, a Delaware limited liability company
(“Tenant”).


I. BASIC LEASE INFORMATION AND DEFINITIONS


1.1    Premises. 12,462 Rentable Square Feet (as defined in Section 1.22) known
as Suite 500 and includes the entire fifth (5th) floor of the Building (as
defined in Section 1.16), as outlined on Exhibit A-1.


1.2    Commencement Date. The earlier of the date of Substantial Completion (as
defined in Exhibit B-1) of the Tenant Work (as defined in Exhibit B-1), which is
estimated to be September 1, 2015, or the date Tenant occupies the Premises,
subject to Section 3.1. Within ten (10) days after Landlord’s request, Tenant
shall execute a Commencement Date Memorandum in substantially the form attached
as Exhibit E.


1.3    Expiration Date. The date that is sixty (60) months following the
Commencement Date, which is estimated to be August 31, 2020; provided, however,
the Expiration Date shall be extended by the number of days necessary to provide
for an Expiration Date on the last calendar day of the month of expiration.
    
1.4    Term. Sixty (60) months from the Commencement Date plus the number of
days necessary to provide for an Expiration Date on the last calendar day of the
month of expiration.


1.5    Rent; Basic Rent; Additional Rent.


(a)
“Basic Rent” means the amounts set forth in the following schedule:



Month(s)
 
Annual Rate
 
Monthly
 
 
Per RSF
 
Basic Rent
Months 1-12
 
$10.00
 
$10,385.00
Months 13-24
 
$10.30
 
$10,696.55
Months 25-36
 
$10.61
 
$11,018.49
Months 37-48
 
$10.93
 
$11,350.81
Months 49-60
 
$11.26
 
$11,693.51



(b)    “Additional Rent” means Operating Expense Rent (as defined in Section
4.3), Parking Rent (as defined in Section 1.9) and all other sums payable by
Tenant under this Lease, other than Basic Rent.


(c)    “Rent” means Basic Rent and Additional Rent, collectively, and is payable
in accordance with Section 4.1, unless otherwise expressly provided in the
Lease. As of the Lease Date, Landlord’s current estimate of the monthly
installment of Operating Expense Rent that will be due from Tenant as of the
Commencement Date is $12,462.00.


1.6    Security Deposit; Advanced Rent Payment. The Security Deposit is
$24,155.51 (the Base Rent for the last month plus the estimated Additional
Rent). Upon execution and delivery of the Lease, Tenant shall deliver the
Security Deposit and $22,847.00 (“Advanced Rent Payment”) comprised of the
installment of the Basic Rent in the amount of $10,385.00 and the installment of
Additional Rent in the amount of $12,462.00 due for the first full calendar
month of the Term in which Basic Rent and Additional Rent, respectively, are
due.

1

--------------------------------------------------------------------------------




1.7    Tenant’s Proportionate Share. Tenant’s Proportionate Share of the Project
(as defined in Section 1.21) is 10.81% (determined by dividing the Rentable
Square Feet of the Premises by the Rentable Square Feet of the Project and
multiplying the resulting quotient by one hundred and rounding to the second
decimal place).


1.8    Parking Space Allocation. Tenant’s Parking Space Allocation is comprised
as follows: Tenant’s agents, invitees, employees, customers and students will
have the right to park passenger vehicles in up to a maximum of sixty (60)
parking spaces (the “Student Garage Spaces”) within the Parking Garage (as
defined in Section 1.20) as follows: (i) up to twenty-five (25) employees,
customers and students of Tenant will have the right to park in the Parking
Garage from and after 5:30 p.m., San Antonio, Texas time, each day; and (ii) up
to an additional thirty-five (35) agents, invitees, employees, customers and
students of Tenant will have the right to park in the Parking Garage from and
after 6:30 p.m., San Antonio, Texas time, each day. In addition to the Student
Garage Spaces, Tenant’s agents, invitees, employees and/or instructors will have
the right to park passenger vehicles in up to a maximum of ten (10) non-reserved
parking spaces (the “Instructor Garage Spaces”) in the Parking Garage at any
time during the day and/or evening (i.e., without any time restriction).


1.9    Parking Rent. For and in consideration of the rights of Tenant and
Tenant’s agents, invitees, employees, instructors, customers and students to
park in the Student Garage Spaces and the Instructor Garage Spaces, Tenant will
pay the following monthly fees to Landlord: (a) $20.00 per month for each of the
Student Garage Spaces; and (b) the prevailing monthly contract rate for the
Instructor Garage Spaces, as prevailing from time to time, plus state and local
taxes (the “Parking Rent”). The current rate is $90.00 per space per month for
each of the Instructor Garage Spaces. In connection with the foregoing, but
without limiting the maximum number of parking spaces reserved for Tenant’s use
during the term of this Lease as set forth herein above, for and with respect to
each calendar quarter during the term of this Lease, Tenant shall be responsible
and liable to pay the Parking Rent for, and Tenant and Tenant’s agents,
invitees, employees, instructors, customers, students, and visitors shall have
the right to use, only the number of Student Garage Spaces and Instructor Garage
Spaces specified by Tenant in a written notice (each, a “Parking Notice”)
provided by Tenant to Landlord’s Parking Contact (defined below) via email at
least forty-five (45) days prior to the first day of each calendar quarter
during the term of this Lease. If Tenant fails to deliver a Parking Notice as
aforesaid at least forty-five (45) days prior to the first day of any calendar
quarter during the term of this Lease, then, for and with respect to any such
calendar quarter, Tenant shall be deemed to require use of sixty (60) Student
Garage Spaces and ten (10) Instructor Garage Spaces. Tenant shall have the right
to modify the number of parking spaces specified in any Parking Notice by
delivery of written notice to Landlord’s Parking Contact via email at least
forty-five (45) days prior to the first day of the relevant calendar quarter. As
used herein, “Landlord’s Parking Contact” means Tammy Cunningham, whose email
address is tjames@westoncentre.com. Landlord may replace Landlord’s Parking
Contact at any time during the term of this Lease by providing written notice
thereof to Tenant in accordance with Section 19.4 below. The garage access is
currently automated and, at all times during the Term, shall be available for
use twenty-four (24) hours per day, seven (7) days per week.


1.10    Renewal Option. If Tenant is not in default beyond any notice and
opportunity to cure period, Tenant shall have the right to renew this Lease for
one (1) additional term of five (5) years. The rental rate for the renewal term
shall be at the then-current rate for the Rand Building which will be provided
to Tenant within ten (10) days following Tenant’s written notice exercising the
renewal option (the “Renewal Rate Notice”). Tenant may withdraw its exercise of
the renewal option within ten (10) days after its receipt of the Renewal Rate
Notice. Tenant will exercise the renewal option by giving Landlord not less than
nine (9) months’ or more than twelve (12) months’ prior written notice before
the expiration of the initial term.


1.11    Tenant Work. Landlord’s and Tenant’s obligations with respect to the
Tenant Work are set forth in Exhibit B-1.
    
1.12    Broker(s).     Landlord’s: N/A    Tenant’s: N/A


1.13    Guarantor(s).        N/A

2

--------------------------------------------------------------------------------




1.14    Landlord’s Notice         
Address.     


Rand Building, Ltd.
c/o Weston Urban, LLC
112 East Pecan, Suite 100
San Antonio, TX 78205
Attention: Heath Cover
E-mail: heath@westonurban.com





    
With a copy to
 
Weston Properties, L.C.
 
 
112 East Pecan, Suite 175
 
 
San Antonio, TX 78205
 
 
Attention: Tammy Cunningham
 
 
E-mail: tjames@westoncentre.com





1.15    Tenant’s
Notice Address.    


c/o Rackspace US, Inc.
1 Fanatical Place
San Antonio, Texas 78218
Attn: Brian Carney





1.16    Building. The building having an address of 110 E. Houston Street, San
Antonio, TX 78205, containing approximately 105,972 Rentable Square Feet and
commonly known as the Rand Building.


1.17    Land. The land on which the Building and Parking Garage are located, as
more particularly described on Exhibit A-2.


1.18    Common Area. All areas from time to time designated by Landlord for the
general and nonexclusive common use or benefit of Tenant, other tenants of the
Project, and Landlord, including, without limitation, driveways, entrances and
exits, loading areas, landscaped areas, open areas, walkways, atriums,
concourses, ramps, hallways, stairs, washrooms, lobbies, elevators, Parking
Garage, Service Areas (as defined in Section 1.19) and common trash, vending or
mail areas.


1.19    Service Areas. Maintenance and utility rooms and closets, together with
common pipes, conduits, wires and appurtenant equipment within such maintenance
and utility rooms and closets or elsewhere in the Building or the Parking
Garage, exterior lighting, and exterior utility lines.


1.20    Parking Garage. The adjacent parking garage having an address of 121
Soledad, San Antonio, TX 78205, containing Common Area and approximately 9,317
Rentable Square Feet. The Parking Garage and the Building are connected for
access on the second (2nd) and fifth (5th) floors.



3

--------------------------------------------------------------------------------




1.21    Project. The Land, Building, Common Area, and Parking Garage, containing
approximately 115,289 Rentable Square Feet.


1.22    Rentable Square Feet (Foot) or Rentable Area. The rentable area within
the Premises, Building or Project deemed to be the amounts set forth in this
Article I. Landlord and Tenant stipulate and agree that the Rentable Square
Footage of the Premises, Building, Parking Garage and Project are correct and
shall not be remeasured, except as provided in Section 2.2.


1.23    Permitted Use. Solely for general business office purposes and uses
incidental thereto, and provision of IT-related educational courses to the
public, subject to and in accordance with the terms, covenants and conditions
set forth in this Lease, and applicable governmental regulations, restrictions
and permitting (without the necessity of obtaining any zoning changes,
conditional use permits or other special permits).
    
1.24    Lease Year. Each consecutive 12 month period elapsing after: (i) the
Commencement Date if the Commencement Date occurs on the first day of a month;
or (ii) the first day of the month following the Commencement Date if the
Commencement Date does not occur on the first day of a month. If the
Commencement Date does not occur on the first day of a month, the first Lease
Year shall include the additional days, if any, between the Commencement Date
and the first day of the month following the Commencement Date.
    
1.25    Calendar Year. For the purpose of this Lease, Calendar Year shall be a
period of 12 months commencing on each January 1 during the Term, except that
the first Calendar Year shall be the period starting on the Commencement Date
and ending on December 31 of that same year, and the last Calendar Year shall be
the period starting on the last January 1 of the Term through the Expiration
Date or earlier termination.


1.26    Interest Rate. The per annum interest rate listed as the U.S. “prime”
rate as published from time to time under “Money Rates” in the Wall Street
Journal plus 5%, but in no event greater than the maximum rate permitted by law,
statute, ordinance or govern-mental rule or regulation which is now in force or
which may be enacted or promulgated after the Lease Date (“Law”). In the event
the Wall Street Journal ceases to publish such rates, Landlord shall choose, at
Landlord’s reasonable discretion, a similarly published rate.


1.27    Agents.     Officers, partners, directors, employees, agents, licensees,
contractors, customers and invitees; to the extent customers and invitees are
under the principal’s control or direction.


II. PREMISES


2.1    Lease of Premises. Landlord leases the Premises to Tenant, and Tenant
leases the Premises from Landlord, for the Term and upon the terms and
conditions set forth in this Lease. As an appurtenance to the Premises, Tenant
shall have the general and nonexclusive right, together with Landlord and the
other tenants of the Project, to use the Common Area subject to the terms and
conditions of this Lease; provided, however, except to the extent Landlord’s
prior written approval is obtained, Landlord excepts and reserves exclusively to
itself the use of roofs and Service Areas. Tenant hereby acknowledges that the
Premises is one of two floors in the Building that has an access connection to
the Parking Garage. Tenant further acknowledges that other tenants, their
employees and invitees may access the Building from the Parking Garage on the
fifth (5th) floor and proceed from that point to other areas of the Building.
Tenant covenants that Tenant or Tenant’s employees or agents will not block such
other tenants, their employees and invitees from accessing the Building or the
Parking Garage through the Fifth Floor Common Area (defined in Section 15.9).


2.2    Quiet Enjoyment; Landlord’s Reservations. Landlord covenants that so long
as there is no uncured Event of Default, Tenant shall during the Term peaceably
and quietly occupy and enjoy possession of the Premises and, except in the event
of an emergency, have access to the Premises and the Parking Garage on all days
and at all

4

--------------------------------------------------------------------------------




times during the Term, without hindrance by Landlord or any party claiming
through or under Landlord, subject to the provisions of this Lease, any
restrictions effective as of the Lease Date, any Mortgage or Ground Lease (as
such terms are defined in Section 17.1) to which this Lease is subordinate and
Landlord’s reservations under this Lease. Provided Tenant’s use of, and access
to, the Premises and Parking Garage is not materially adversely affected,
Landlord reserves the right from time to time to: (i) install, use, maintain,
repair, replace and relocate pipes, ducts, conduits, wires and appurtenant
meters and equipment above the ceiling surfaces, below the floor surfaces,
within the walls and in the central core areas of the Project; (ii) make changes
to the design and layout of the Project; (iii) use or close temporarily the
Common Areas, and/or other portions of the Project while engaged in making
improvements, repairs or changes to the Project; (iv) change the name(s) of the
Project, the Building or the Parking Garage; and (v) adjust the Rentable Square
Footage of the Project, the Building and the Parking Garage, in which case
Landlord shall deliver notice to Tenant of the adjustment in Rentable Square
Footage and any associated adjustment to Tenant’s Proportionate Share based on
the formula set forth in Section 1.7. Notwithstanding anything to the contrary
herein, Landlord shall not make any modifications to the Parking Garage which
would reduce Tenant’s Parking Space Allocation. Further, in the event of
invasion, mob, riot, or other circumstances rendering such action advisable in
Landlord’s reasonable opinion, Landlord will have the right to prevent access to
the Building or Project during the continuance of the same by such means as
Landlord, in its reasonable discretion may deem appropriate, including, without
limitation, locking doors and closing Common Areas.


2.3    Initial Construction. If Landlord is obligated to construct any
improvements within the Premises then such construction shall be governed by the
terms of the Work Agreement attached hereto as Exhibit B-1. Subject to any
obligation of Landlord to construct Tenant Work (as defined in Exhibit B-1) and
except as otherwise expressly set forth herein, Landlord shall have no
obligations whatsoever to construct any improvements to the Premises and Tenant
accepts the Premises “AS IS” and “with any and all faults”, and Landlord neither
makes nor has made any representations or warranties, express or implied, with
respect to the quality, suitability or fitness thereof of the Premises or the
Project, or the condition or repair thereof. Subject to any obligation of
Landlord to construct Tenant Work (as defined in Exhibit B-1) and except as
otherwise expressly set forth herein, Tenant taking possession of the Premises
shall be conclusive evidence for all purposes of Tenant’s acceptance of the
Premises in good order and satisfactory condition, and in a state and condition
satisfactory, acceptable and suitable for the Tenant’s use pursuant to this
Lease.


2.4    Tenant's Security. Tenant will (1) lock the doors to the Premises (other
than doors leading from outside the Premises to the Fifth Floor Common Area) and
take other reasonable steps to secure the Premises (other than the Fifth Floor
Common Area) and Tenant’s Property and the personal property of Tenant’s Agents
in the Common Areas and Parking Garage, from unlawful intrusion, theft, fire,
and other hazards, (2) keep and maintain in good working order all security
devices installed on the Premises (other than in the Fifth Floor Common Area) by
or for the benefit of Tenant (such as locks, smoke detectors, and burglar
alarms), and (3) cooperate with Landlord and other tenants in the Building on
security matters. Tenant acknowledges that any security measures employed by
Landlord or any Parking Operator (as defined in Section 4.3.3(a)) are for the
protection of Landlord; that Landlord is not a responsible for the security or
safety of Tenant or Tenant’s Agents or their property; and that such security
matters are the responsibility of Tenant and the local law enforcement
authorities. Following Tenant’s receipt of Landlord’s prior approval (which
approval shall not be unreasonably withheld, delayed or conditioned), Tenant is
permitted to install, at Tenant’s expense, any additional security measures
deemed necessary by Tenant in Tenant’s reasonable discretion including, without
limitation, a key-card entry system; provided, however, such security measures
shall not prevent Landlord from accessing the Premises to the extent permitted
under Article VII.     


III. TERM


3.1    Commencement Date. The Term shall commence on the Commencement Date and
expire at 11:59 pm on the Expiration Date. If requested by Tenant, Landlord
shall permit Tenant non-exclusive access (“Early Access Right”) to portions of
the Premises prior to the Commencement Date for the limited purpose (“Early
Access Activities”) of installing Cabling (as defined in Section 11.3) and
Tenant’s equipment, furniture, inventory, trade fixtures and other personal
property (collectively, “Tenant Property”); provided however, Tenant’s Early
Access Right shall not

5

--------------------------------------------------------------------------------




commence until approximately thirty (30) days prior to the Commencement Date.
Any access by Tenant to the Premises before the Commencement Date, whether
pursuant to the Early Access Right or otherwise, shall be subject to the terms
and conditions of this Lease; provided, however, except for the cost of services
requested by Tenant, Tenant shall not be required to pay Rent for any days of
possession before the Commencement Date during which Tenant is in possession of
the Premises for the sole purpose of the Early Access Activities. Tenant’s early
access shall be conditioned upon Tenant’s coordination of the Early Access
Activities with Landlord so as not to interfere with Landlord or with other
occupants of the Building. If Landlord, in its sole reasonable discretion,
determines that any such interference has been or may be caused, then Landlord
may terminate any access by Tenant to the Premises prior to Commencement Date
upon written notice to Tenant.


3.2    Surrender of the Premises. Tenant shall peaceably surrender the Premises
to Landlord on the Expiration Date or earlier termination of this Lease, in
broom-clean condition and in as good condition as on the Commencement Date,
including, without limitation, the repair of any damage to the Premises caused
by the removal of any Alterations (as defined in Section 11.1) and Tenant
Property from the Premises, except for Casualty damage that is Landlord’s
responsibility to repair under Section 16.1 and reasonable wear and tear. If
Tenant fails to remove the Alterations required to be removed hereunder and
Tenant Property, and repair and restore the Premises and Project as required
under this Section 3.2, then Landlord may (but shall not be obligated to)
remove, repair and restore such Alterations and Tenant Property, in which case
Tenant shall reimburse Landlord upon demand for the cost incurred by Landlord
for such removal, repair and restoration (together with any and all damages
which Landlord may suffer and sustain by reason of the failure of Tenant to
remove, repair and restore the same). All Alterations and Tenant Property left
on or in the Premises or the Project after the Expiration Date or earlier
termination of this Lease will be deemed conclusively to have been abandoned and
may be removed, sold, stored, destroyed or otherwise disposed of by Landlord
without notice to Tenant or any other person and without obligation to account
for them; provided, however, Tenant will pay Landlord upon demand for all
expenses incurred by Landlord in connection with the same. Tenant’s obligations
under this Section 3.2 will survive the expiration or other termination of this
Lease.


3.3    Holding Over. In the event that Tenant fails to immediately surrender the
Premises to Landlord on the Expiration Date or earlier termination of this Lease
in accordance with Section 3.2, Tenant shall be deemed to be a
tenant-at-sufferance (and not a month-to-month tenancy) pursuant to the terms
and provisions of this Lease, except the daily Basic Rent shall be 150% of the
daily Rent in effect on the Expiration Date or earlier termination of this Lease
(computed on the basis of a 30-day month) for the first 60 days of the holdover
period and, thereafter, twice the daily Rent in effect on the Expiration Date or
earlier termination of this Lease (computed on the basis of a 30-day month).
Notwithstanding the foregoing, if Tenant shall hold over after the Expiration
Date or earlier termination of this Lease, Landlord may re-enter and take
possession of the Premises without process, or by any legal process provided
under applicable Texas Law. If Landlord is unable to deliver possession of the
Premises to a new tenant or to perform improvements for a new tenant as a result
of Tenant’s holdover, Tenant shall be liable to Landlord for all damages,
including, without limitation, special or consequential damages, that Landlord
suffers from the holdover.


IV. RENT


4.1    Basic Rent; Additional Rent; Rent. Tenant shall pay to Landlord Basic
Rent in monthly installments in the amounts specified in Section 1.5, Operating
Expense Rent in estimated monthly installments in accordance with Section 4.3.1,
and Parking Rent in monthly installments in the amounts specified in Section
1.9. Unless otherwise set forth in the Lease, such monthly installments of Rent
shall be payable, in advance, without demand, notice, deduction, offset or
counterclaim except as specifically provided herein, on or before the first day
of each and every calendar month during the Term. Landlord may credit any
payment of Rent made by Tenant to the payment of any late charges then due and
payable and to any Basic Rent or Additional Rent then past due before crediting
to Basic Rent and Additional Rent currently due. Tenant’s covenant to pay Rent
and the obligation of Tenant to perform Tenant’s other covenants and duties
hereunder constitute independent, unconditional obligations to be performed at
all times provided for hereunder, save and except only when an abatement thereof
or reduction therein is expressly provided for in this Lease and not otherwise.

6

--------------------------------------------------------------------------------






4.2    Method of Payment. Tenant shall pay Rent electronically via automatic
debit, ACH credit or wire transfer to such account as Landlord designates in
writing to Tenant. Alternatively, at Tenant’s option, Tenant may pay by good
check or in lawful currency of the United States of America to such address as
Landlord designates in writing to Tenant. If the Term commences on a day other
than the first day of a calendar month or terminates on a day other than the
last day of a calendar month, the monthly Rent shall be prorated based upon the
number of days in such calendar month.


(a)    
If Rent is paid by check, send to:
 
Attn:
 
 
Account No:
Account Name:



(b)
If Rent is paid by wire transfer:
 
Bank Name:
Account No:
Account Name:



4.3    Additional Rent for Operating Expenses. Tenant shall pay as Additional
Rent to Landlord throughout the Term Tenant’s Proportionate Share of Operating
Expenses (as defined in Section 4.3.3) (“Operating Expense Rent”). In the event
the Expiration Date is other than the last day of a Calendar Year, Operating
Expense Rent for applicable Calendar Year shall be appropriately prorated.
Landlord, in its reasonable discretion, may equitably allocate Operating
Expenses among office, retail or other portions or occupants of the Project.


4.3.1    Estimate Statement. Approximately 90 days after the beginning of each
Calendar Year or as soon thereafter as practicable, Landlord shall submit a
statement of Landlord’s estimate of Operating Expense Rent due from Tenant
during such Calendar Year. In addition to Basic Rent, Tenant shall pay to
Landlord on or before the first day of each month during such Calendar Year an
amount equal to 1/12th of Landlord’s estimated Operating Expense Rent as set
forth in Landlord’s statement. If Landlord fails to give Tenant notice of its
estimated payments due for any Calendar Year, then Tenant shall continue making
monthly estimated Operating Expense Rent payments in accordance with the
estimate for the previous Calendar Year until a new estimate is provided. If
Landlord determines that Landlord’s estimate of the Operating Expense Rent needs
to be adjusted, then Landlord shall have the right to give a new statement of
the estimated Operating Expense Rent due from Tenant for the balance of such
Calendar Year and bill Tenant for any deficiency. Tenant shall thereafter pay
monthly estimated payments based on such new statement.


4.3.2    Reconciliation Statement. Approximately 120 days after the expiration
of each Calendar Year or as soon thereafter as practicable, Landlord shall
submit a statement to Tenant showing the actual Operating Expenses Rent due from
Tenant for such Calendar Year. If for any Calendar Year, Tenant’s estimated
Operating Expense Rent payments exceed the actual Operating Expense Rent due
from Tenant, then Landlord shall give Tenant a credit in the amount of the
overpayment toward Tenant’s next monthly payment of estimated Rent. If the Term
has expired or the

7

--------------------------------------------------------------------------------




Lease has terminated, and no Event of Default (as defined in Section 18.1)
exists, Landlord shall pay Tenant the total amount of such excess upon delivery
of the reconciliation to Tenant. If for any Calendar Year, Tenant’s estimated
Operating Expense Rent payments are less than the actual Operating Expense Rent,
as applicable, due from Tenant, then Tenant shall pay the total amount of such
deficiency to Landlord within 30 days after receipt of the reconciliation from
Landlord. Landlord’s and Tenant’s obligations with respect to any overpayment or
underpayment of Operating Expense Rent shall survive the expiration or
termination of this Lease.


4.3.3    Operating Expenses Defined. As used herein, the term “Operating
Expenses” means all expenses, costs and disbursements of every kind and nature,
except for the exclusions set forth in Section 4.3.4), incurred by Landlord in
connection with the ownership, maintenance, management and operation of the
Project, including, without limitation, all costs, expenses and disbursements
incurred or made in connection with the following:


(a)    Wages and salaries of all employees, whether employed by Landlord or any
management companies (each a “Manager”) managing the Project (“Property
Manager”) or the Parking Garage (“Parking Operator”) on Landlord’s behalf, to
the extent engaged in the operation, security, management and maintenance of the
Project or Parking Garage, as applicable, and all costs related to or associated
with such employees or the carrying out of their duties, including uniforms and
their cleaning, taxes, training, insurance and benefits;


(b)    A commercially reasonable management fee payable to Landlord or any
Manager and the costs of equipping and maintaining a management office,
including, but not limited to, rent, accounting, consulting and legal fees, and
other administrative costs;


(c)    All supplies, tools, equipment and materials, including, without
limitation, administrative, janitorial and lighting supplies and any equipment
lease payments to the extent used in connection with the maintenance or
operation of the Project;


(d)    All utilities, including, without limitation, electricity, water, sewer,
telephone and gas, for the Project, together with the utility, telephone,
mechanical, sanitary, storm-drainage, and elevator systems, and the cost of
maintenance and service contracts in connection therewith;


(e)    All maintenance, together with associated maintenance, operating and
service agreements, for the Project, including, without limitation, for (i) the
Parking Garage, (ii) energy management, Base Building HVAC (as defined in
Section 8.1), sanitary, storm-water drainage, elevator, mechanical, plumbing and
electrical systems, (iii) window cleaning, (iv) janitorial service, (v)
groundskeeping, interior and exterior landscaping and plant maintenance; (vi)
repainting Common Areas, (vii) replacing Common Area wall coverings, window
coverings, ceiling tiles and flooring, (viii) ice and snow removal, (ix)
cleaning and servicing of any Project grease trap, (x) trash removal and (xi)
the patching, painting, resealing and complete resurfacing of parking spaces in
the Parking Garage and the Project’s roads, driveways, curbs, and walkways;
    
(f)    Premiums and deductibles paid for insurance relating to the Project;


(g)    All repairs to the Project, including interior, exterior, roof,
structural or nonstructural repairs, and regardless of whether foreseen or
unforeseen;


(h)     Any capital improvements made to the Project for the purpose of reducing
Operating Expenses, enhancing the environmental sustainability, safety or
security of the Project, or which are required under any Law that was not
applicable to the Project as of the Lease Date, the cost of which shall be
amortized on a straight-line basis over the improvement’s useful life, not to
exceed the Project’s useful life, together with interest on the unamortized
balance of such cost at the Interest Rate, or, if lower, such rate as may have
been paid by Landlord on funds borrowed for the purposes of making such capital
improvements, or, at Landlord’s election in the case of capital improvements
that lower operating costs, the amortization amount will be the Landlord’s
reasonable estimate of annual cost savings;



8

--------------------------------------------------------------------------------




(i)    All licenses, permits, and inspection fees, together with the cost of
contesting any Laws that may affect Operating Expenses and the costs of
complying with any governmentally-mandated transportation-management or similar
program;


(j)    Real Estate Taxes; and


(k)    Any dues, fees and assessments incurred under any covenants, reciprocal
easement agreement or traffic management agreement or assessed by an owners’
association pursuant to the extent related to the operation or maintenance of
the Project.


If the Project is not 100% occupied during any Calendar Year or if Landlord is
not supplying services to 100% of the Project at any time during a Calendar
Year, Operating Expenses shall, at Landlord’s option, be determined as if the
Project had been 100% occupied and Landlord had been supplying services to 100%
of the Project during the Calendar Year. The extrapolation of Operating Expenses
under this provision shall be performed by appropriately adjusting the cost of
those components of Operating Expenses that are impacted by changes in the
occupancy of the Project.


4.3.4    Operating Expense Exclusions. Operating Expenses shall not include the
following: (a) depreciation; (b) costs of tenant improvements incurred in
renovating leased space for the exclusive use of a particular tenant of the
Project; (c) brokers’ commissions and costs for marketing space in the Project;
(d) Project mortgage principal or interest; (e) capital items other than those
referred to in Section 4.3.3(h); (f) costs of repairs or other work to the
extent Landlord is reimbursed by insurance or condemnation proceeds; (g)
utilities charged directly to, or paid directly by, a tenant of the Project
other than as a part of the Operating Expenses; (h) fines, interest and
penalties incurred due to the late payment of Operating Expenses; (i)
organizational expenses associated with the creation and operation of the entity
which constitutes Landlord; (j) any penalties or damages that Landlord pays to
Tenant under this Lease or to other tenants in the Project under their
respective leases; (k) costs of selling, financing or refinancing the Building;
(l) legal fees, accounting fees or other professional or consulting fees in
connection with the negotiation of tenant leases; (m) costs incurred (less costs
of recovery) for any items to the extent covered by a manufacturer's,
materialmen's, vendor's or contractor's warranty and/or a service contract; (n)
any cost incurred in connection with the investigation or remediation of any
"Hazardous Materials" (as defined in Section 9.2, below) located in, on, under
or about the Premises as of the date hereof or any Hazardous Materials not
stored, used, or released by Tenant, its employees, agents, contractors or
invitees, and any cost incurred in connection with any government investigation,
order, proceeding or report with respect thereto; (o) costs of initial
construction of the Project, including the “Cost of the Tenant Work” (as defined
in Exhibit B-1); (p) the cost of repairs required, or costs incurred, to cure
violations of laws enacted and applicable to the Project existing prior to the
date of this Lease; (q) damages and the cost of repairs necessitated by the
gross negligence or willful misconduct of Landlord, or any tenant, employee,
agent, contractor or vendor of Landlord; (r) the cost of incremental expense to
Landlord incurred by Landlord in curing its defaults or any other cost
attributable to a breach of any obligation of Landlord under this Lease; (s)
legal fees, accounting fees, and other costs or expenses incurred in connection
with disputes with tenants or occupants of the Building or associated with the
enforcement of the terms of any leases with tenants or with any tenant default
under any such leases, or the defense of Landlord's title or interest in the
Project or any part thereof; (t) any operating costs incurred by Landlord to the
extent the same are not for the benefit of the Project or equitably allocable to
the Project, as reasonably determined by Landlord in accordance with sound
accounting and property management practices and pursuant to the terms of this
Lease; (u) costs for which Landlord is reimbursed by any tenant or any third
party, other than payments by tenants on account of Operating Expenses; (v)
amounts paid to Landlord or Landlord's subsidiaries or affiliates for goods and
services furnished to the Project to the extent in substantial excess of
competitive market rates for the same; (w) Landlord's general overhead, except
as it relates specifically to the management and operation of the Project; (x)
the cost of acquiring sculptures, paintings and other objects of art; (y) the
costs of installing or operating any specialty service, such as an observatory,
broadcasting facility, meeting room, conference center, special event space,
luncheon club or athletic or recreational club; or (z) compensation paid to
clerks, attendants or other persons in commercial concessions operated by
Landlord which customarily sell products or services to the public, including
tenants of the Building.



9

--------------------------------------------------------------------------------




4.3.5    Real Estate Taxes. “Real Estate Taxes” means all federal, state, county
or local governmental or municipal taxes, fees, charges, assessments, levies,
licenses or other impositions, whether general, special, ordinary or
extraordinary, that are paid or accrued during a Calendar Year (without regard
to any different fiscal year used by such governmental or municipal authority)
because of or in connection with the ownership, leasing or operation of the
Project. Real Estate Taxes shall include (a) real property taxes; (b) general
and special assessments; (c) transit taxes; (d) leasehold taxes; (e) personal
property taxes imposed upon the fixtures, machinery, equipment, systems,
appurtenances, furniture and other personal property used in connection with the
Project; (f) any tax on the rent, right to rent or other income from any portion
of the Project or as against the business of leasing any portion of the Project;
(g) any assessment, tax, fee, levy or charge imposed by any governmental agency,
public improvement district or by any non-governmental entity pursuant to any
private cost-sharing agreement, in order to fund the provision or enhancement of
any fire-protection, street-, sidewalk- or road-maintenance, refuse-removal or
other service that is normally provided by governmental agencies to property
owners or occupants without charge (other than through real property taxes); and
(h) margin taxes on revenue or income derived from the Project (“Margin Tax”)
and any other assessment, tax, fee, levy or charge allocable or measured by the
area of the Premises or by the Rent payable hereunder, including any business,
gross income, gross receipts, sales or excise tax with respect to the receipt of
such Rent. Any costs and expenses (including reasonable attorneys’ and
consultants’ fees) incurred in the compliance review of Real Estate Taxes or
attempting to protest, reduce or minimize Real Estate Taxes shall be included in
Real Estate Taxes for the year in which they are incurred. Landlord shall have
no obligation to challenge Real Estate Taxes. If as a result of any such
challenge, a tax refund is made to Landlord, then provided no Event of Default
exists under this Lease, the amount of such refund less the expenses of the
challenge shall be deducted from Real Estate Taxes due in the Calendar Year such
refund is received; provided however that any tax refund shall be only
applicable if this Lease was in force during the time period that the tax refund
applies. In the case of any Real Estate Taxes which may be evidenced by
improvement or other bonds or which may be paid in annual or other periodic
installments, Landlord shall elect to cause such bonds to be issued or cause
such assessment to be paid in installments over the maximum period permitted by
Law. Notwithstanding any contrary provision hereof, Real Estate Taxes shall be
determined without regard to any “green building” credit and shall exclude
(i) except for the Margin Tax, all excess profits taxes, franchise taxes, gift
taxes, transfer taxes, capital stock taxes, inheritance and succession taxes,
estate taxes, federal and state income taxes, and other taxes to the extent
applicable to Landlord’s general or net income (as opposed to rents, receipts or
income attributable to operations at the Project), (ii) any Operating Expenses
and (iii) any taxes paid by Tenant directly on Tenant’s Property. Tenant hereby
waives any and all rights under Section 41.413 of the Texas Tax Code and any
other applicable Laws to protest appraised values or to receive notice of
reappraised values regarding the Project or other property of Landlord.


4.4    Sales or Excise Taxes. Tenant shall pay to Landlord, as Additional Rent,
concurrently with payment of Basic Rent all taxes, including, but not limited to
any and all sales, rent or excise taxes (but specifically excluding income taxes
calculated upon the net income of Landlord) on Basic Rent, Additional Rent or
other amounts otherwise benefiting Landlord, as levied or assessed by any
governmental or political body or subdivision thereof against Landlord on
account of such Basic Rent, Additional Rent or other amounts otherwise
benefiting Landlord, or any portion thereof.


4.5    Method of Calculation. Tenant is knowledgeable and experienced in
commercial transactions and does hereby acknowledge and agree that the
provisions of this Lease for determining charges and amounts payable by Tenant
are commercially reasonable and valid and constitute satisfactory methods for
determining such charges and amounts as required by Section 93.012 of the Texas
Property Code. TENANT FURTHER VOLUNTARILY AND KNOWINGLY WAIVES (TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW) ALL RIGHTS AND BENEFITS OF TENANT UNDER SUCH
SECTION, AS IT NOW EXISTS OR AS IT MAY BE HEREAFTER AMENDED OR SUCCEEDED.


4.6    Tenant’s Personal Property Taxes. Tenant shall pay, 10 days before
delinquency, any taxes levied against Tenant Property located in or about the
Premises. If any such taxes are levied against Landlord or its property (or if
the assessed value of Landlord’s property is increased by the inclusion therein
of a value placed upon such Tenant

10

--------------------------------------------------------------------------------




Property), Landlord may pay such taxes (or such increased assessment) regardless
of their (or its) validity, in which event Tenant, upon demand, shall repay to
Landlord the amount so paid. If the Tenant Work or Alterations are assessed for
real property tax purposes at a valuation higher than the valuation at which
tenant improvements conforming to Landlord’s “building standard” in other space
in the Building are assessed, the Real Estate Taxes levied against Landlord or
the Property by reason of such excess assessed valuation shall be deemed taxes
levied against Tenant Property for purposes of this Section 4.6. Notwithstanding
any contrary provision hereof, Tenant shall pay, 10 days before delinquency,
(i) any rent tax, sales tax, service tax, transfer tax or value added tax, or
any other tax respecting the rent or services described herein or otherwise
respecting this transaction or this Lease; and (ii) any taxes assessed upon the
possession, leasing, operation, management, maintenance, alteration, repair, use
or occupancy by Tenant of any portion of the Project.


4.7    Historical Status of the Project. Landlord may from time to time seek tax
credits, abatements and other similar incentives based on the historic status of
the Building and all such incentives shall inure to the benefit of Landlord;
provided that any reduction in, or credit with respect to, ad valorem taxes
resulting therefrom shall proportionately reduce Tenant’s contribution with
respect to ad valorem taxes.


V. SECURITY DEPOSIT


Concurrently with its execution and delivery of this Lease, Tenant shall deposit
with Landlord the Security Deposit, if any, as security for Tenant’s performance
of its obligations hereunder. If Tenant breaches any provision hereof, Landlord
may, at its option, without notice to Tenant, apply all or part of the Security
Deposit to pay any past-due Rent, cure any breach by Tenant, compensate Landlord
for any other loss or damage caused by such breach or remedy the condition of
the Premises. If Landlord so applies any portion of the Security Deposit,
Tenant, within three (3) days after demand therefor, shall restore the Security
Deposit to its original amount. The Security Deposit is not an advance payment
of Rent or measure of damages. Any unapplied portion of the Security Deposit
shall be returned to Tenant within 30 days after the latest to occur of (a) the
expiration of the Term, (b) Tenant’s surrender of the Premises as required
hereunder, or (c) Tenant’s delivery to Landlord of notice of Tenant’s forwarding
address. Landlord shall not be required to keep the Security Deposit separate
from its other accounts. The Security Deposit shall not bear interest to Tenant.
If Landlord shall sell or transfer its interest in the Building, Landlord shall
have the right to transfer the Security Deposit to such purchaser or transferee,
in which event Tenant shall look solely to the new landlord for the return of
the Security Deposit, and Landlord thereupon shall be released from all
liability to Tenant for the return of the Security Deposit, subject only to
delivery to Tenant of any notice required under the Texas Property Code.


VI. PARKING


During the Term, Tenant shall pay the Parking Rent for the Parking Space
Allocation and shall have the right to use the Parking Space Allocation in
common with other tenants in the Building and other parties to whom Landlord
grants the right to park in the Parking Garage. All parking rights are subject
to the Rules and Regulations (as defined in Article XIV), validation, key-card,
sticker or other identification systems set forth by Landlord from time to time.
Landlord may restrict certain portions of or parking spaces in the Parking
Garage for the exclusive use of one or more tenants of the Building and may
designate other areas to be used at large by customers and visitors of tenants
of the Building and other parties to whom Landlord grants the right to park in
the Parking Garage. Landlord reserves the right, but shall not be obligated, to
impose traffic controls, provide security protection and delegate the operation
of the Parking Garage to a Parking Operator. If Landlord delegates the operation
of the Parking Garage to a Parking Operator, then (i) such Parking Operator
shall have all the rights of control reserved herein by Landlord and (ii) if
requested by Landlord, Tenant shall enter into a parking agreement with such
Parking Operator pursuant to which Tenant shall pay such Parking Operator,
rather than Landlord, the Parking Rent. Tenant’s parking rights and privileges
described herein are personal to Tenant and may not be assigned or transferred,
except in connection with an assignment or sublease approved by Landlord
pursuant to Article XIII. Landlord shall have the right to cause to be removed
at the vehicle owner’s cost any vehicles of Tenant or its Agents that are parked
in violation of this Lease or in violation of the Rules and Regulations of the
Building, without Landlord becoming liable to Tenant or Tenant’s Agents for any

11

--------------------------------------------------------------------------------




injury or damage caused in connection with such removal. Tenant’s inability to
use the Parking Space Allocation will not relieve Tenant of any of its
obligations under the Lease.




VII. RIGHT OF ENTRY


Tenant shall permit Landlord, Property Manager and their respective Agents to
enter the Premises without charge therefor to Landlord and without diminution of
Rent or claim of constructive eviction: (i) to clean, inspect and protect the
Premises and the Project; (ii) to perform such maintenance and repairs to the
Premises or any portion of the Building, including other tenants’ premises,
which Landlord determines to be reasonably necessary; (iii) to exhibit the same
to prospective purchaser(s) of the Building or the Project to present or future
Mortgagees or Ground Lessors; (iv) to exhibit the same to prospective tenants
during the last 9 months of the Term; (v) or during any period when an Event of
Default exists. Landlord will endeavor to minimize, as reasonably practicable,
any interference with Tenant’s business and shall provide Tenant with prior
notice of entry into the Premises (which may be given verbally or via email),
except with respect to the provision of janitorial services after Normal
Business Hours (as defined in the Rules and Regulations) or in the event of an
apparent emergency condition arising within or affecting the Premises that
endangers or threatens to endanger property or the safety of individuals. Tenant
may, at its option, require that Landlord be accompanied by a representative of
Tenant during any such entry, excluding any emergency and the provision of
janitorial services, provided that such representative of Tenant does not
interfere with or delay Landlord exercising its rights or satisfying its
obligations under this Lease.
        
VIII. SERVICES AND UTILITIES


8.1    Ordinary Services to the Premises. Landlord shall furnish to the Premises
throughout the Term so long as the Premises are occupied: (i) the heating,
ventilation, and air conditioning system serving the Building (“Base Building
HVAC”) in such quantity and of such quality, and in temperature ranges and at
such humidity levels, as are consistent with comparable office buildings in San
Antonio, Texas, at such time periods as required by Tenant (including, for the
avoidance of doubt, after Normal Business Hours), as determined by Tenant in its
sole and absolute discretion and specified by Tenant from time to time in
writing to Landlord; (ii) reasonable janitorial service five days per week (less
any legal holidays observed by the federal government), including trash removal
from the Premises; (iii) reasonable use of all existing basic intra-Building
telephone and network cabling; (iv) water supplied by the applicable public
utility from points of supply for Building standard use; (v) Common Area
restrooms; (vi) elevator service; and (vii) electricity for Building standard
lighting, personal computers, printers, copiers and other customary business
equipment, but not including electricity required for Supplemental HVAC (as
defined in Section 8.3) and any other equipment of Tenant that exceeds the
Building standard electrical design load or the capacity of the Project’s
feeders, risers or wiring installation (“Excess Electricity Use”). The cost of
all services provided by Landlord hereunder shall be included within Operating
Expenses, unless charged directly (and not as a part of Operating Expenses) to
Tenant or another tenant of the Project. Landlord may establish reasonable
measures to conserve energy and water.


8.2    HVAC Service. As the electricity for the Premises Base Building HVAC is
separately metered, there shall be no additional charge for after-hours use
(without limitation of Tenant’s Separately-Metered Utility Use reimbursement to
Landlord).


8.3    Separate Meters. Without first obtaining Landlord’s consent, Tenant shall
not install or operate in the Premises (i) any equipment or other machinery that
may generate or require Excess Electricity Use or use of water or Base Building
HVAC in excess of Building standard; (ii) any equipment or machinery that will
require any changes to plumbing, Base Building HVAC, electrical or life-safety
systems serving the Building; or (iii) any equipment which exceeds the floor
load capacity per square foot for the Building. Landlord’s consent to such
installation or operation may be conditioned upon the payment by Tenant of
additional compensation for any excess consumption of utilities and any
additional power, wiring, cooling or other service that may result from such
equipment. At Landlord’s expense, Landlord shall install separate meters
(“Meters”) as a part of the Tenant Work in order to measure Tenant’s utility
usage (“Separately-Metered Utility Use”) in the Premises, including, without
limitation, Excess Electricity Use and use of water or Base Building HVAC,
including, without limitation, for any computer server rooms in the Premises

12

--------------------------------------------------------------------------------




and for heating, ventilation and air conditioning systems used by Tenant in
addition to Base Building HVAC (“Supplemental HVAC”). Tenant shall pay Landlord,
within 30 days after Landlord’s delivery of an invoice, the cost of any
Separately-Metered Utility Use, including any costs of operating and maintaining
any Meters or other equipment that is installed in order to supply or measure
such Separately-Metered Utility Use.


8.4    Additional Services. Should Tenant desire any other additional services
beyond those described in Sections 8.1 or 8.2 or pursuant to Section 8.3,
Landlord may (at Landlord's option), if requested by Tenant with reasonable
prior notice to Landlord, furnish such services, and Tenant agrees to pay
Landlord upon demand Landlord's additional expenses resulting therefrom.
Landlord may, from time to time during the Term, set a charge for such
additional services, or a per hour charge for additional or after hours service
which shall include the utility, service, labor, and administrative costs and a
cost for depreciation of the equipment used to provide such additional or after
hours service. At Tenant’s expense payable to Landlord, within thirty (30) days
of demand, Landlord shall also have the right to install and operate any
machinery or equipment that Landlord considers reasonably necessary to restore
the temperature balance between the Premises and the rest of the Building,
including equipment which modifies the Base Building HVAC, if Landlord
determines that the density of staff in the Premises exceeds the density
limitations set forth in the Rules and Regulations or that the electricity used
by Tenant materially affects the temperature otherwise maintained by the Base
Building HVAC or generates substantially more heat than that which is normally
generated by other tenants in the Building. In addition, if Tenant installs or
operates machines and equipment which cause noise or vibration that is
objectionable to Landlord or any other Project tenant, then Tenant shall install
and maintain, at its expense, vibration eliminators or other devices sufficient
to eliminate such noise and vibration.


8.5    Interruption of Utilities or Services. Except as expressly provided in
this Section 8.5, neither a Service Interruption (as defined herein) nor
Landlord’s exclusion from the Building or Project of any person shall render
Landlord liable to Tenant, constitute a constructive eviction, or excuse Tenant
from any obligation under this Lease. “Service Interruption” means (a) any
failure to furnish, delay in furnishing, discontinuance, or diminution in the
quality or quantity of any service Landlord has agreed to supply resulting from
any application of any Law, failure of equipment, accident, performance of
maintenance, repairs, improvements or alterations, utility interruption or
surge, Event of Force Majeure (as defined in Section 19.14), or compliance with
any mandatory or voluntary governmental energy conservation or environ-mental
protection program. Notwithstanding the foregoing, if all or a material portion
of the Premises is made untenantable for more than five (5) consecutive business
days after notice from Tenant to Landlord by a Service Interruption to any
service Landlord is obligated to provide under Section 8.1 and such Service
Interruption is restricted to the Project, is not caused by an Event of Force
Majeure, and can be corrected by Landlord through commercially reasonable
efforts, then as Tenant’s sole remedy, Rent shall abate for the period beginning
on the day immediately following such 5-business-day period (and shall not be
retroactive) and ending on the day such Service Interruption ends, but only in
proportion to the percentage of the Rentable Square Footage of the Premises made
untenantable and that Tenant actually ceases to occupy as a result of such
Service Interruption.


8.6    Telephone and Communication Charges. All telephone and other
communication utility service used by Tenant in the Premises shall be paid for
directly by Tenant, except to the extent the cost of same is included within
Operating Expenses.


IX. USE AND REQUIREMENTS OF LAW


9.1    Use. Tenant shall not, and shall not permit Tenant’s Agent’s to, (a) use
the Premises for any purpose other than the Permitted Use, (b) do anything in or
about the Premises that (i) violates any of the Rules and Regulations or any
recorded covenants and restrictions affecting the use, condition, configuration
and occupancy of the Premises, (ii) damages the reputation of the Project, (iii)
interferes with, injures or annoys other occupants of the Project, or (iv)
constitutes a nuisance or waste. Tenant, at its expense, shall comply with all
Laws relating to (a) the operation of its business at the Project, (b) the use,
condition, configuration or occupancy of the Premises (except to the extent of
Landlord’s obligations under Sections 9.2 and 9.3.1 and under Exhibit B-1 with
respect to the Tenant Work), (c) the Building systems located in or exclusively
serving the Premises (other than Building systems located in the Fifth Floor
Common Area but not exclusively serving the Premises); or (d) the certificate of
occupancy issued for the Building

13

--------------------------------------------------------------------------------




and the Premises. If, in order to comply with any such Law, Tenant must obtain
or deliver any permit, certificate or other document evidencing such compliance,
Tenant shall provide a copy of such document to Landlord promptly after
obtaining or delivering it. If a change to any Common Area, the Building
structure, or any Building system located outside of and not exclusively serving
the Premises becomes required under Law (or if any such requirement is enforced)
as a proximate result of any specific Alteration made by or at the request of
Tenant (as opposed to changes that would be required as the result of the review
of Law requirements by a governmental authority regardless of which alterations
or improvements to the Project triggers such a review), the installation of
Tenant Property, or any use of the Premises other than general office use, then
Landlord shall have the right to make such change and Tenant shall pay as
Additional Rent to Landlord the cost of making such change, plus a construction
supervision fee in an amount up to 5% of the cost of such change, within 30 days
after Landlord’s demand; provided, however, Landlord shall have the option to
require Tenant to make such change, in which case Tenant shall make such change
promptly upon Landlord’s demand at Tenant’s cost.


9.2    Hazardous Materials. Tenant shall not, and shall not permit Tenant’s
Agents, to bring on the Premises or the Project, any asbestos, petroleum or
petroleum products, used oil, explosives, toxic materials or substances defined
as hazardous wastes, hazardous materials or hazardous substances under
applicable Laws (“Hazardous Materials”), except for routine office and
janitorial supplies used on the Premises and stored in minimal quantities in
compliance with all applicable environmental Laws. In the event of any release
of Hazardous Materials on, from, under or about the Premises or the Project as
the result of Tenant’s occupancy of the Premises, then Landlord shall have the
right to clean up, remove, remediate and repair any contamination or other
damage in conformance with the requirements of applicable Law and Tenant shall
pay as Additional Rent to Landlord the cost of such work, plus a construction
supervision fee in an amount up to 10% of the cost of such work, within 30 days
after Landlord’s demand; provided, however, Landlord shall have the option to
require Tenant to perform such work, in which case Tenant shall perform such
work promptly upon Landlord’s demand at Tenant’s cost. Tenant shall immediately
give Landlord written notice (a) of any suspected breach of this Section 9.2,
(b) upon learning of the release of any Hazardous Materials, or (c) upon
receiving any notices from governmental agencies or other parties pertaining to
Hazardous Materials present in or otherwise affecting the Premises. Landlord
shall have the right from time to time, but not the obligation, to enter upon
the Premises in accordance with Article VII to conduct such inspections and
undertake such sampling and testing activities as Landlord deems necessary or
desirable to determine whether Tenant is in compliance with this Section 9.2.


9.3    ADA Compliance. Notwithstanding anything to the contrary in this Lease,
Sections 9.3.1 and 9.3.2 shall govern the parties’ compliance with the Americans
With Disabilities Act of 1990, as amended from time to time, Public Law 101-336;
42 U.S.C. §§12101, et seq. (the foregoing, together with any similar Texas Law
governing access for the disabled or handicapped collectively referred to as the
“ADA”).


9.3.1    Landlord’s ADA Obligations. To the extent governmentally required as of
the Commencement Date of this Lease, Landlord shall be responsible for the cost
of compliance with Title III of the ADA, and such cost shall not be included as
an Operating Expense of the Project, with respect to (i) if Landlord is
obligated to perform the Tenant Work, then the Tenant Work (as defined in
Exhibit B-1) (provided that the cost thereof shall be included in the Cost of
the Tenant Work (as defined in Exhibit B-1) and applied to any tenant
improvement allowance available for the same; and (ii) any repairs, replacements
or alterations to the Common Areas of the Project and the Fifth Floor Common
Area. To the extent governmentally required subsequent to the Commencement Date
of this Lease as a result of an amendment to Title III of the ADA or any
regulation thereunder enacted subsequent to the Commencement Date of this Lease,
Landlord shall be responsible for compliance with Title III of the ADA with
respect to any repairs, replacements or alterations to the Common Area of the
Project, and such expense shall be included as an Operating Expense of the
Project; provided, however, Landlord’s responsibility under this Section 9.3.1
shall not include any repairs, replacements or alterations that are Tenant’s
responsibility under Section 9.1 in connection with Alterations.
        
9.3.2    Tenant’s ADA Obligations. To the extent governmentally required, Tenant
shall be responsible for compliance from and after the Commencement Date and
throughout the Term, at its expense, with Titles I and III of the ADA with
respect to Tenant’s use of the Premises other than the Fifth Floor Common Area,
Alterations to the

14

--------------------------------------------------------------------------------




Premises made by or at the request of Tenant, those portions of the Premises
Tenant is obligated to maintain under Section 10.2 and, to the extent required
under Section 9.1, the Common Areas, the Building structure, and any Building
system. Landlord shall have the right to perform any work required to achieve
such compliance and Tenant shall pay Additional Rent to Landlord the cost of
such work, plus a construction supervision fee in an amount up to 5% of the cost
of such work, within 30 days after Landlord’s demand; provided, however,
Landlord shall have the option to require Tenant to perform such work, in which
case Tenant shall perform such work promptly upon Landlord’s demand at Tenant’s
cost.


X. MAINTENANCE AND REPAIR
    
10.1    Landlord’s Obligation. Landlord will maintain, repair and restore in
reasonably good order and condition (i) the Common Area; (ii) the mechanical,
plumbing, electrical and Base Building HVAC equipment serving the Building;
(iii) the structure of the Building (including roof, exterior walls and
foundation); (iv) exterior windows of the Building; (v) Building standard
lighting; and (vi) the Fifth Floor Common Area. The cost of such maintenance and
repairs to the Building shall be included in the Operating Expenses and paid by
Tenant as Operating Expense Rent as provided in Section 4.3; provided, however,
Tenant shall pay as Additional Rent to Landlord the cost of any maintenance,
repair or restoration necessitated by the negligence or willful misconduct of
Tenant or its Agents or invitees, plus a construction supervision fee in an
amount up to 5% of the cost of such work, within 30 days after Landlord’s
demand. Tenant waives all rights to make repairs at the expense of Landlord, to
deduct the cost of such repairs from any payment owed to Landlord under this
Lease, to claim a lien under §91.004(b) of the Texas Property Code or any other
Law against the Rent, the Project or Landlord’s property, or to vacate the
Premises.


10.2    Tenant’s Obligation. Subject to Landlord’s express obligations set forth
in Section 10.1, Tenant, at its expense, shall maintain the Premises (other than
the Fifth Floor Common Area) in good condition and repair, reasonable wear and
tear and Casualty governed by the provisions of Section 16.1 excepted. Tenant’s
obligation shall include without limitation the obligation to maintain and
repair all (i) interior walls; (ii) floor coverings; (iii) ceilings; (iv) doors;
(v) entrances to the Premises (but not entrances leading from outside the
Premises to the Fifth Floor Common Area); (vi) Supplemental HVAC systems within
the Premises; (vii) private restrooms and kitchens, including hot water heaters,
dishwashers, plumbing and similar facilities serving Tenant exclusively; and
(viii) Tenant Work and Alterations; provided that Landlord shall be responsible
for the maintenance of each of such items in the Fifth Floor Common Area. Tenant
will promptly advise Landlord of any damage Tenant observes to the Premises and,
except in the event of an emergency, provide at least 5 days prior notice before
commencing any work (including, but not limited to, any maintenance, repairs or
Alteration) to remedy such damage in or to the Premises, together with the
names, addresses and insurance certificates evidencing compliance with
Landlord’s insurance requirements of the general contractor and major
mechanical, electrical and plumbing subcontractors for the proposed work.
Notwithstanding the foregoing, Landlord shall have the right to perform any such
work in which case Tenant shall pay as Additional Rent to Landlord the cost of
such work, plus a construction supervision fee in an amount up to 5% of the cost
of such work, within 30 days after Landlord’s demand. If Landlord does not elect
to perform such work and Tenant fails to make any repairs to the Premises for
more than 30 days after notice from Landlord (although notice shall not be
required in the event of an apparent emergency condition arising within or
affecting the Premises that endangers or threatens to endanger property or the
safety of individuals), Landlord may, at its option, cause all required
maintenance or repairs, restorations or replacements to be made and Tenant shall
pay Landlord pursuant to this Section 10.2.


10.3    Cooling Tower Maintenance. Landlord agrees to provide Tenant with at
least two (2) weeks written notice before shutting down the Building’s cooling
tower for scheduled maintenance. In the event of an emergency condition in
connection with the cooling tower, no prior notice shall be required before
Landlord shuts down the cooling tower for repair.


XI. ALTERATIONS


11.1    Consent to Alterations. Tenant shall not make or permit any alterations,
decorations, additions or improvements of any kind or nature to the Premises or
the Project, whether structural or nonstructural, interior, exterior

15

--------------------------------------------------------------------------------




or otherwise (“Alterations”) without the prior written consent of Landlord,
which consent not to be unreasonably withheld or delayed. For the avoidance of
doubt, “Alterations” do not include the Tenant Work. Landlord may impose any
reasonable conditions to its consent, including, without limitation: (a) prior
approval of the plans and specifications and contractor(s) with respect to the
Alterations; (b) a construction supervision fee up to 5% of the cost of the
Alterations; (c) evidence of insurance maintained by the contractor and
subcontractors as Landlord may reasonably require; (d) delivery to Landlord of
completion affidavits and written mechanic’s and materialmen’s lien waivers
signed and acknowledged by all general contractors and major mechanical,
electrical and plumbing subcontractors, materialmen and suppliers (which the
total amount of the contract or proposed work is $5,000 or more) participating
in the Alterations; (e) delivery of permits, certificates of occupancy,
“as-built” plans, and equipment manuals; and (f) any security for performance or
payment that is reasonably required by Landlord.


11.2    Performance of Alterations. Any Alterations made on or about the
Premises must be performed (a) in accordance with applicable Laws, any required
governmental permits; the plans and specifications approved by Landlord and the
terms and provisions of this Lease and (b) in a good and workmanlike manner by
the contractor(s) approved by Landlord using material of a quality that is at
least equal to the quality designated by Landlord as the minimum standard for
the Building. Landlord may designate reasonable rules, regulations and
procedures for the performance of work in the Building and, to the extent
reasonably necessary to avoid disruption to the occupants of the Building, shall
have the right to designate the time when Alterations may be performed. If the
Alterations are not performed as herein required, Landlord shall have the right,
at Landlord’s option, to halt any further Alterations until Tenant remedies any
noncompliance or to require Tenant to return the Premises to its condition
before such Alterations. Notwithstanding anything to the contrary in this
Article XI, Landlord shall have the right, at its option, to perform any of
Tenant’s requested Alterations, in which case Tenant shall pay as Additional
Rent to Landlord the cost of such Alterations, plus a construction supervision
fee in an amount up to 5% of the cost of such work, within 30 days after
Landlord’s demand.


11.3    Cabling; Telecommunications. All computer, telecommunications or other
cabling, wiring and associated appurtenances (collectively, “Cabling”) installed
by, or on behalf of, Tenant inside any of the interior walls of the Premises,
above the ceiling of the Premises, in any portion of the ceiling plenum above or
below the Premises, or in any portion of the Common Areas of the Building,
including but not limited to any of the shafts or utility rooms of the Building,
shall be clearly labeled or otherwise identified as having been installed by
Tenant. All Cabling installed by, or on behalf of, Tenant shall constitute
Alterations and must comply with the requirements of the National Electric Code
and any other applicable fire and safety codes. Tenant and Tenant’s
telecommunications companies, including but not limited to, local exchange
telecommunications companies and alternative access vendor services companies,
shall have no right of access to the Premises or the Project for the
installation and operation of telecommunications systems, including but not
limited to, voice, video, data, and any other telecommunications services
provided over wire, fiber optic, microwave, wireless, and any other transmission
systems, for part or all of Tenant’s telecommunications within the Building
without Landlord’s prior written consent, such consent not to be unreasonably
withheld.


11.4    Removal of Alterations and Cabling. Before the expiration of the Term or
earlier termination of this Lease Tenant shall remove at Tenant’s expense (a) at
Landlord’s option, all Cabling installed by Tenant anywhere in the Premises or
the Building to the point of the origin of such Cabling and (b) at Landlord’s
election, all or any part of the Alterations, whether made with or without the
consent of Landlord. With respect to any Alterations Landlord does not require
to be removed, Tenant shall surrender the Premises, together with such
Alterations, in the condition required by Section 3.2. If Landlord requires the
removal of all or part of the Alterations, Tenant, at its expense, shall repair
any damage to the Premises or the Project caused by such removal and restore the
Premises and the Project to the condition required by Section 3.2. For purposes
of this Section 11.4, Alterations are deemed to include any specialized Tenant
Work or leasehold improvements, of which Landlord notifies Tenant, at the time
of Landlord’s approval of the plans and specifications therefor, must be removed
at the expiration of the Term or earlier termination of the Lease (“Specialized
Tenant Improvements”). Notwithstanding anything to the contrary in this Article
XI, Landlord shall have the right, at its option, to perform the work to remove
any of Tenant’s Cabling and other Alterations Landlord is permitted to designate
for removal pursuant to the terms of this Lease, in which case Tenant shall pay
as

16

--------------------------------------------------------------------------------




Additional Rent to Landlord the cost of such removal and associated repairs and
restoration, plus a construction supervision fee in an amount up to 5% of the
cost of such work, within 30 days after Landlord’s demand.


11.5    Mechanics’ Liens. Tenant will pay or cause to be paid all costs and
charges for: (i) Alterations and other work done by Tenant or on behalf of
Tenant in or to the Premises; and (ii) materials furnished for or in connection
with such work. Tenant shall keep the Project free from any lien arising out of
any work performed, material furnished or obligation incurred by or on behalf of
Tenant. Tenant will immediately give Landlord written notice of any notice that
Tenant receives that any such lien has been or may be filed against the Premises
or any part of the Project. Tenant shall remove any such lien within 10 business
days after notice from Landlord, and if Tenant fails to do so, Landlord, without
limiting its remedies, may pay the amount necessary to cause such removal,
whether or not such lien is valid. The amount so paid, together with reasonable
attorneys’ fees and expenses, shall be reimbursed by Tenant upon demand.
XII. SIGNS


Landlord shall include Tenant’s name in any tenant directory located in the
lobby on the first floor of the Building. If any part of the Premises is located
on a multi-tenant floor, Landlord, at Tenant’s cost, shall provide identifying
suite signage for Tenant comparable to that provided by Landlord on similar
floors in the Building. Tenant may not install without Landlord’s prior
reasonable consent (a) any advertisements, notices or signs outside the Premises
or visible from outside the Premises or Building, or (b) any window coverings,
blinds or similar items that are visible from outside the Premises or Building.
Landlord shall have the right to perform any installations Tenant requests
pursuant to this Article XII and to remove any installations made by Tenant in
violation of this Article XII, in which case Tenant shall pay as Additional Rent
to Landlord the cost of such installations or removal, as applicable, together
with any associated repairs and restoration, plus a construction supervision fee
in an amount up to 5% of the cost of such work, within 30 days after Landlord’s
demand. Subject to all applicable historical regulations and other applicable
sign regulations in the City of San Antonio, Tenant shall be permitted to
install signage in the Fifth Floor Common Area (defined in Section 15.9) in the
location and pursuant to the plans and specifications reasonably approved by
Landlord.


XIII. ASSIGNMENT AND SUBLETTING


13.1    Transfer. Tenant shall not assign, transfer, mortgage or otherwise
encumber this Lease or sublet or rent (or permit a third party to occupy or use)
all or any portion of the Premises (each a “Transfer”), without the prior
written consent of Landlord, which consent shall not be unreasonably withheld. A
Transfer shall also include the following: (a) if Tenant is a closely held
professional service firm, the withdrawal or change (whether voluntary,
involuntary or by operation of law) of 25% or more of its equity owners within a
12-month period; and (b) in all other cases, any transaction(s) resulting in the
acquisition of a Controlling Interest (defined below) by one or more parties
that did not own a Controlling Interest immediately before such transaction(s).
As used herein, “Controlling Interest” means any direct or indirect equity or
beneficial ownership interest in Tenant that confers upon its holder(s) the
direct or indirect power to direct the ordinary management and policies of
Tenant, whether through the ownership of voting securities, by contract or
otherwise (but not through the ownership of voting securities listed on a
recognized securities exchange).


13.2    Landlord’s Consent. Within 30 days following Landlord’s receipt of
Tenant’s request for Landlord’s consent to a proposed Transfer, together with
all information required to be delivered by Tenant pursuant to the provisions of
this Section 13.2, Landlord shall: (i) consent to such proposed Transfer; (ii)
refuse such consent; or (iii) elect to terminate this Lease in the event of any
Transfer, other than a sublease, in which case Landlord may elect to terminate
this Lease as to the portion of the Premises that is the subject of the
Transfer. Any Transfer without Landlord’s written consent shall be voidable by
Landlord and, at Landlord’s election, constitute an Event of Default. Without
limiting other instances in which Landlord may reasonably withhold consent to a
Transfer, Landlord and Tenant acknowledge that Landlord may withhold consent (a)
if an Event of Default exists under this Lease or if an Event of Default would
exist but for the pendency of any cure periods provided under Section 18.1; (b)
if the proposed rent payable under the sublease is less than prevailing rent
rates Landlord is then offering for available space in the Project, or if there
is no available space in the Project, the prevailing fair market rates for
available space in properties comparable

17

--------------------------------------------------------------------------------




to the Project in downtown San Antonio, Texas; or (c) if the proposed assignee,
sublessee, occupant or other transferee (each “Transferee”) is (i) a
governmental entity; (ii) a person or entity with whom Landlord has negotiated
for space in the Project or for whom Landlord has space available in the Project
that would meet such person or entity’s needs; (iii) a present tenant in the
Project; (iv) a person or entity whose tenancy in the Project would not be a
Permitted Use or would violate any exclusivity arrangement which Landlord has
with any other tenant; (v) a person or entity of a character or reputation or
engaged in a business which is not consistent with the quality of the Project;
or (vi) not a party of reasonable financial worth and/or financial stability in
light of the responsibilities involved under this Lease on the date consent is
requested. Notwithstanding any contrary provision hereof, (a) if Landlord
consents to any Transfer pursuant to this Section 13.2 but Tenant does not enter
into such Transfer within six (6) months thereafter, such consent shall no
longer apply and such Transfer shall not be permitted unless Tenant again
obtains Landlord’s consent thereto pursuant and subject to the terms of this
Article XIII; and (b) if Landlord unreasonably withholds its consent under this
Section 13.2, Tenant’s sole remedies shall be contract damages (subject to
Section 19.12) or specific performance, and Tenant waives all other remedies,
including any right to terminate this Lease.
13.3    Tenant’s Request for Consent. If Tenant requests Landlord’s consent to
Transfer, Tenant will submit in writing to Landlord: (a) the name and address of
the proposed Transferee; (b) a counterpart of the proposed agreement of
Transfer; (c) a description of the business and proposed use of the Premises of
the proposed Transferee; (d) financial information meeting the requirements of
Section 19.17 or other banking, financial or other credit information reasonably
sufficient to enable Landlord to determine the financial responsibility and
character of the proposed Transferee; (e) executed estoppel certificates from
Tenant containing such information as provided in Section 17.2; and (f) any
other information reasonably requested by Landlord.

13.4    Transfer Requirements. Every Transfer, regardless of whether Landlord’s
consent is required or obtained, shall be subject to the following:


13.4.1    Assumption. Tenant shall cause the Transferee to expressly assume in
writing and agree to perform all of the covenants, duties, and obligations of
Tenant under this Lease and such Transferee shall be jointly and severally
liable therefore along with Tenant; provided, however, a sublessee’s assumption
and liability shall be limited to the portion of the Premises and Term covered
sublease.
13.4.2    Primary Liability. In any case where Landlord consents to a Transfer,
Tenant and any Guarantor shall remain jointly and primarily liable for the
performance of all of the covenants, and obligations of Tenant under this Lease,
including, without limitation, the obligation to pay all Rent and other sums
herein provided to be paid. Landlord shall not have any obligation to make
demand upon or proceed in any way against the Transferee before proceeding
against Tenant or Guarantor. Neither the consent by Landlord to Transfer nor the
collection or acceptance by Landlord of rent from the Transferee shall be
construed as a waiver or release of the initial Tenant or any Guarantor from the
terms and conditions of this Lease or relieve Tenant or Transferee from
obtaining the consent in writing of Landlord to any further Transfer.


13.4.3    Payment of Rent. Tenant hereby assigns to Landlord the rent and other
sums due from any Transferee and authorizes and directs each Transferee to pay
such rent or other sums directly to Landlord; provided however, that until the
occurrence of an Event of Default, Tenant shall have the license to continue
collecting such rent and other sums. Notwithstanding the foregoing, if the rent
due and payable by a sublessee under any such permitted sublease (or a
combination of the rent payable under such sublease plus any bonus or other
consideration therefor or incident thereto) exceeds the Rent payable under this
Lease, or if with respect to a Transfer by Tenant to which Landlord consents (or
such consent is not required), the consideration payable to Tenant by the
Transferee exceeds the Rent payable under this Lease, then Tenant shall be bound
and obligated to pay Landlord 50% of the Net Profits (as defined in Section
13.6) and any other excess consideration within 10 days following receipt
thereof by Tenant from such Transferee.


13.4.4    Transfer Fee. Tenant shall pay Landlord a fee in the amount of $500.00
to reimburse Landlord for Landlord’s expenses incurred under this Article XIII,
plus reimburse Landlord within 30 days after Landlord’s delivery of an invoice
for reasonable attorneys’ fees incurred by Landlord in connection with such
Transfer.



18

--------------------------------------------------------------------------------




13.5    Landlord’s Option to Recapture Premises. If Tenant proposes to make a
Transfer requiring Landlord’s consent, Landlord may, at its option, upon notice
to Tenant given within 30 days after its receipt of Tenant’s notice of the
proposed Transfer (together with all other information required under Section
13.3), elect to recapture the Premises (or the portion of the Premises subject
to the Transfer) and terminate the Lease (or terminate the Lease as to the
portion of the Premises recaptured only). If a portion of the Premises is
recaptured, the Rent payable under this Lease shall be proportionately reduced
based on the Rentable Square Feet retained by Tenant and the Rentable Square
Feet leased by Tenant immediately prior to such recapture and termination, and
Landlord and Tenant shall execute an amendment to this Lease in order to reflect
such recapture and termination. Upon any such termination, Landlord and Tenant
shall have no further obligations or liabilities to each other under this Lease
with respect to the recaptured portion of the Premises, except with respect to
obligations or liabilities which accrue or have accrued hereunder as of the date
of such termination (in the same manner as if the date of such termination were
the date originally fixed for the expiration of the Term).


13.6     Distribution of Net Profits. If Tenant makes a Transfer, Landlord shall
have the right to receive 50% of any Net Profits (as defined herein) from any
such Transfer. “Net Profits” means the portion of the Rent payable by a
Transferee in excess of the Rent payable by Tenant under this Lease (or pro rata
portion thereof in the event of a subletting) for the corresponding period,
after deducting from such excess Rent all of Tenant’s documented reasonable
third party costs associated with such Transfer, including, without limitation,
broker commissions, attorneys’ fees and any costs incurred by Tenant to prepare
or alter the Premises for the Transferee.


13.7    Transfers to Related Entities. Notwithstanding anything in this Article
XIII to the contrary, provided no Event of Default exists under this Lease or
would exist but for the pendency of any cure periods provided for under Section
18.1, Tenant may, without Landlord’s consent, but after providing written notice
to Landlord and subject to the provisions of Section 13.4, make a Transfer to
any Related Entity (as define herein) provided that (i) such Related Entity is
not a governmental entity or agency; (ii) such Related Entity’s use of the
Premises is for the Permitted Use and would not cause Landlord to be in
violation of any exclusivity agreement within the Project; (iii) the Related
Entity is qualified to conduct business in the State of Texas; (iv) the Transfer
is made for a good faith operating business purpose and not in order to evade
the requirements of this Article XIII, and (v) the net worth (computed in
accordance with generally accepted accounting principles exclusive of goodwill)
of either Tenant or any Transferee after such Transfer is greater than or equal
to the greater of (a) the net worth of Tenant as of the Lease Date or (b) the
net worth of Tenant immediately prior to such Transfer, and evidence
satisfactory to Landlord that such net worth standards have been met is
delivered to Landlord at least 10 days prior to the effective date of any such
Transfer. “Related Entity” means (a) any parent company, subsidiary, or
affiliate of Tenant that controls, is controlled by, or is under common control
with Tenant, (b) a successor to Tenant by purchase of all or substantially all
of Tenant’s assets, or (c) a successor to Tenant by merger or consolidation
(provided that if Tenant is a closely held professional service firm, at least
75% of its equity owners existing 12 months before the Transfer are also equity
owners of the successor entity).


XIV. RULES AND REGULATIONS


The rules and regulations set forth in Exhibit C (“Rules and Regulations”) are
in addition to, and shall be construed to modify and amend, the terms,
covenants, agreements and conditions of the Lease and are incorporated herein;
provided, however, in the event of any inconsistency between the terms and
provisions of the Lease and the terms and provisions of these Rules and
Regulations, the terms and provisions of the Lease shall control. Tenant and its
Agents shall at all times observe and perform the Rules and Regulations.
Landlord is not obligated to enforce the Rules and Regulations, or the terms or
provisions contained in any other lease, against any other tenant of the
Project, and shall enforce the same in Landlord’s sole discretion. Landlord
shall not be liable to Tenant for any violation by any party of the Rules and
Regulations or the terms of any other Project lease. Landlord reserves the right
to amend or rescind the Rules and Regulations, and shall enforce the Rules and
Regulations subject to this Article XIV, in a nondiscriminatory manner and to
make such other and further reasonable Rules and Regulations as, in its
judgment, may from time to time be needed and desirable for the management,
operation safety, protection, care and cleanliness of the Project, the operation
thereof, the preservation of good order therein and the protection and comfort
of the tenants and their agents, employees and invitees, which rules and
regulations shall be binding upon Tenant; provided, however,

19

--------------------------------------------------------------------------------




that any such changes, amendments and/or supplements to the Rules and
Regulations may not and shall not: (a) increase Tenant's monetary obligations;
(b) materially increase Tenant's non-monetary obligations; and/or (c) materially
decrease Tenant's rights under this Lease or unreasonably interfere with
Tenant's Permitted Use of the Premises or access thereto.


XV. INSURANCE AND INDEMNIFICATION


15.1    Certain Insurance Risks. Tenant will not do or permit to be done any act
or thing upon the Premises or the Project which would (i) jeopardize or be in
conflict with property insurance policies covering the Project, and fixtures and
property in the Project; or (ii) increase the rate of property insurance
applicable to the Project to an amount higher than it otherwise would be for
general office use of the Project.


15.2    Landlord’s Insurance. At all times during the Term, Landlord will carry
and maintain the following insurance, with coverages and amounts determined by
Landlord in its reasonable discretion:


(a)    Property insurance covering the Project and its contents, including,
without limitation, any Tenant Work and other leasehold improvements installed
by Landlord or at Landlord’s cost, excluding, at Landlord’s option, any
Specialized Tenant Improvements;


(b)    Commercial general liability insurance; and


(c)    Such other insurance as Landlord reasonably determines from time to time.


15.3    Tenant’s Insurance. On or before the earlier to occur of (i) the
Commencement Date; or (ii) the date Tenant commences any work of any type in the
Premises pursuant to this Lease (which may be prior to the Commencement Date)
and continuing throughout the Term, Tenant will carry and maintain, at Tenant’s
expense, the following insurance, in the minimum amounts specified below or such
other amounts as Landlord may from time to time reasonably request, on forms
reasonably satisfactory to Landlord and with insurance companies qualified to do
and doing business in Texas and having a policyholder rating of not less than
“A-” and a financial rating of “VII” in the most current copy of Best’s
Insurance Report in the form customary to this locality.


(a)    Commercial general liability insurance, with a combined single occurrence
limit and aggregate of not less than $1,000,000 and without a deductible. All
such insurance will be on an occurrence ISO form including without limitation,
bodily injury & property damage coverage, premises coverage, personal injury,
advertising injury, products and completed operations liability, independent
contractor’s liability coverage and contractual liability coverage;


(b)    Property insurance coverage at least equal to ISO Special Causes of Loss
form and covering all Tenant Property and any Alterations to the Premises in an
amount not less than the full replacement cost without deduction for
depreciation of the covered items and in amounts that meet any co-insurance
clauses of the policies of insurance, and including coverage for damage or other
loss caused by fire or other peril (including vandalism and malicious mischief,
theft, water damage of any type, sprinkler leakage, bursting or stoppage of
pipes, and explosion) and business interruption coverage for a period of one
year;


(c)    Worker’s compensation insurance insuring against and satisfying Tenant’s
obligations and liabilities under the worker’s compensation Laws of Texas,
including employer’s liability insurance with limits of $1,000,000 bodily injury
by accident, each accident; $1,000,000 bodily injury by disease, policy limit;
$1,000,000 bodily injury by disease, each employee;


(d)    If Tenant operates owned, hired, or nonowned vehicles on the Project,
commercial automobile liability insurance with a limit of liability not less
than $1,000,000 combined bodily injury and property damage liability; and



20

--------------------------------------------------------------------------------




(e)    Umbrella liability insurance in excess of the underlying coverage listed
in paragraphs (a), (c) and (d) above, with limits of not less than $1,000,000
per occurrence/$1,000,000 aggregate;


15.4    Forms of the Policies. Landlord and its affiliates, Managers, and any
Mortgagee or Ground Lessor, and such other parties as Landlord shall designate
to Tenant who have an insurable interest in the Premises or Project shall be:
(i) named as additional insureds (other than for Worker’s Compensation) and have
waiver of subrogation rights with respect to the coverages provided for under
Section 15.3 (a), (c), (d) and (e), and (ii) as loss payees as their interest
may appear with respect to the coverage provided under Section 15.3 (b). Tenant
shall deliver to Landlord certificates of insurance, together with any
endorsements providing the required coverage and, if requested by Landlord,
copies of the policies, prior to Tenant’s occupancy of the Premises and from
time to time at least 30 days prior to expiration or termination, material
change or reduction in coverage. All commercial general liability and property
policies herein required to be maintained by Tenant will be written as primary
policies, not contributing with and not supplemental to the coverage that
Landlord may carry.


15.5    Waiver of Subrogation. Landlord and Tenant each waive and shall cause
their respective insurance carriers to waive any and all rights to recover
against the other or against the Agents of such other party for any loss or
damage to such waiving party (including deductible amounts) arising from any
cause covered by any property insurance required to be carried by such party
pursuant to this Article XV or any other property insurance actually carried by
such party to the extent of the limits of such policy. Tenant agrees to cause
all other occupants of the Premises claiming by, under or through Tenant, to
execute and deliver to Landlord and its affiliates, Managers, and any Mortgagee
or Ground Lessor such a waiver of claims and to obtain such waiver of
subrogation rights endorsements.
    
15.6    Adequacy of Coverage. Landlord makes no representation that the limits
of liability specified to be carried by Tenant pursuant to this Article XV are
adequate to protect Tenant and Tenant should obtain such additional insurance or
increased liability limits as Tenant deems appropriate. Furthermore, in no way
does the insurance required herein limit the liability of Tenant assumed
elsewhere in the Lease.


15.7    Waiver and Indemnification. Tenant waives all claims against Landlord
and its Managers, Mortgagees and Ground Lessors, their (direct or indirect)
owners, and the beneficiaries, trustees, officers, directors, and Agents of each
of the foregoing (including Landlord, the “Landlord Parties”) for (a) except to
the extent caused by the gross negligence or willful misconduct of any Landlord
Party, any loss or damage to person or property (or resulting from the loss of
use thereof), including, without limitation, to any vehicle, the contents of
such vehicle, or accessories to any such vehicle, in connection with the parking
of vehicles by Tenant or Tenant’s Agents in the Parking Garage or the removal of
such vehicles parked in violation of the Rules and Regulations; or (b) any
failure to prevent or control any criminal or otherwise wrongful conduct by any
third party or to apprehend any third party who has engaged in such conduct, or
(c) any Casualty, explosion, falling plaster or other masonry or glass, steam,
gas, electricity, water or rain which may leak from any part of the Project,
including, without limitation, from the pipes, plumbing, roof, street or
subsurface or resulting from dampness. Tenant shall indemnify, defend, protect,
and hold the Landlord Parties harmless from any obligation, loss, claim, action,
liability, penalty, damage, cost or expense (including reasonable attorneys’ and
consultants’ fees and expenses) (each, a “Claim”) that arises from (a) any cause
in, on or about the Premises other than with respect to Claims arising in the
Fifth Floor Common Area relating to parties that are not a Tenant Party or an
invitee or customer of Tenant, (b) occupancy of the Premises by, or any
negligence or willful misconduct of, Tenant, any party claiming by, through or
under Tenant, their (direct or indirect) owners, or any of their respective
beneficiaries, trustees, officers, directors, or Agents, (c) any material breach
by Tenant of any representation, covenant or other term contained herein, or (d)
the presence or release of any Hazardous Materials on, from, under or about the
Premises, the Project or other properties as the result of Tenant’s occupancy of
the Premises. THE FOREGOING WAIVERS AND OBLIGATIONS TO INDEMNIFY, DEFEND,
PROTECT AND HOLD THE LANDLORD PARTIES HARMLESS SHALL APPLY EVEN IF THE DAMAGE,
FAILURE OR CLAIM IS ATTRIBUTABLE TO THE NEGLIGENCE OF ONE OR MORE LANDLORD
PARTIES. Tenant agrees to give prompt notice to Landlord upon the occurrence of
any of the events set forth in this Section 15.7 or of defects in the Premises,
the Project or its systems, equipment or facilities. The covenants, agreements
and indemnification obligations under this Section 15.7 will survive the
expiration or earlier termination of this Lease. Notwithstanding

21

--------------------------------------------------------------------------------




the foregoing, Tenant shall not be required to indemnify Landlord or any
Landlord Party to the extent that the relevant Claim was caused by the gross
negligence or willful misconduct of any Landlord Party.


15.8    Landlord Indemnification. Landlord shall indemnify, defend, protect, and
hold the Tenant and its beneficiaries, trustees, officers, directors, and Agents
(including Tenant, the “Tenant Parties”) harmless from any Claim that arises
from (a) any cause in, on or about the Common Areas, Fifth Floor Common Area (to
the extent relating to parties that are not a Tenant Party or an invitee or
customer of Tenant) or arising from a failure of the structural elements of the
Project, (b) any gross negligence or willful misconduct of any Landlord Party in
the Fifth Floor Common Area and all areas outside of the Premises, (c) any
material breach by Landlord of any representation, covenant or other term
contained herein, or (d) the presence or release of any Hazardous Materials on,
from, under or about the Premises, the Project or other properties that is not
the result of Tenant’s occupancy of the Premises. THE FOREGOING OBLIGATIONS TO
INDEMNIFY, DEFEND, PROTECT AND HOLD THE TENANT PARTIES HARMLESS SHALL APPLY EVEN
IF THE DAMAGE, FAILURE OR CLAIM IS ATTRIBUTABLE TO THE NEGLIGENCE OF ONE OR MORE
TENANT PARTIES. The covenants, agreements and indemnification obligations under
this Section 15.8 will survive the expiration or earlier termination of this
Lease. Notwithstanding the foregoing, Landlord shall not be required to
indemnify Tenant or any Tenant Party to the extent that the relevant Claim was
caused by the gross negligence or willful misconduct of any Tenant Party.


15.9    Fifth Floor Common Area. The “Fifth Floor Common Area” means the areas
on the fifth (5th) floor of the Building for the non-exclusive use of Tenant
including those areas leading to and from the elevators, stairwells and the
fifth (5th) floor Parking Garage entrance.


XVI. CASUALTY DAMAGE; CONDEMNATION


16.1    Damage to the Premises. With reasonable promptness after discovering any
damage to the Premises, or to the Common Areas necessary for access to the
Premises, resulting from any fire or other casualty (a “Casualty”), Landlord
shall notify Tenant of Landlord’s reasonable estimate of the time required to
substantially complete repair of such damage (the “Landlord Repairs”). If,
according to such estimate, the Landlord Repairs cannot be substantially
completed within 270 days after they are commenced, either party may terminate
this Lease upon 60 days’ notice to the other party delivered within 10 days
after Landlord’s delivery of such estimate. Tenant may also terminate this Lease
if the Landlord Repairs are not actually completed within 300 days following the
Casualty, such right to expire upon completion of the Landlord Repairs. Within
90 days after discovering any damage to the Project resulting from any Casualty,
Landlord may, whether or not the Premises is affected, terminate this Lease by
notifying Tenant if (a) any Ground Lessor terminates any ground lease or any
Mortgagee requires that any insurance proceeds be used to pay any mortgage debt;
(b) any damage to Landlord’s property is not fully covered by Landlord’s
insurance policies; or (c) the damage occurs during the last Lease Year. If this
Lease is not terminated pursuant to this Section 16.1, Landlord shall promptly
and diligently perform the Landlord Repairs, subject to reasonable delays for
insurance adjustment and other Events of Force Majeure. Landlord shall perform
the Landlord Repairs such that they restore the Premises and the Common Areas
necessary for access to the Premises to substantially the same condition that
existed when the Casualty occurred, except for (a) any modifications required by
Law or any Mortgagee or Ground Lessor, and (b) any modifications to the Common
Areas that are deemed desirable by Landlord, are consistent with the character
of the Project, and do not materially impair access to the Premises. Tenant
shall assign to Landlord (or its designee) all insurance proceeds payable to
Tenant under Tenant’s insurance required under Section 15.3(b) with respect to
any Alterations, and if the estimated or actual cost of restoring any
Alterations exceeds the insurance proceeds received by Landlord from Tenant’s
insurance carrier, Tenant shall pay such excess to Landlord within 15 days after
Landlord’s demand. No Casualty and no restoration performed as required
hereunder shall render Landlord liable to Tenant, constitute a constructive
eviction, or excuse Tenant from any obligation hereunder; provided, however,
that if the Premises or any Common Area necessary for Tenant’s access to the
Premises is damaged by a Casualty, then, during any time that, as a result of
such damage, any portion of the Premises is untenantable or inaccessible and is
not occupied by Tenant, Rent shall be abated in proportion to the Rentable
Square Footage of such portion of the Premises. Notwithstanding anything to the
contrary in this Lease, Tenant shall not be entitled to terminate this Lease
pursuant to this Section 16.1 if the Casualty is due in whole or in part to the
gross negligence or willful misconduct of Tenant

22

--------------------------------------------------------------------------------




or its Agents. In such event, Tenant shall reimburse Landlord for any Landlord
Repair costs that are not reimbursed by, or paid through, insurance proceeds.


16.2    Condemnation. If any part of the Project is taken for more than 270 days
or condemned by any governmental or quasi-governmental authority for any public
or quasi-public use or purpose (including, without limitation, sale under threat
of such a taking) (“Taking”), then Landlord may terminate this Lease by
delivering notice to Tenant. If more than 25% of the Premises is the subject of
a Taking, or all access to the Premises is substantially impaired as a result of
a Taking, for more than 180 consecutive days, then Tenant may terminate this
Lease by delivering notice to Tenant. If this Lease terminates due to a Taking,
the Term shall terminate as of the date when title vests in the applicable
governmental or quasi-governmental authority and Rent shall be prorated to such
date. If this Lease does not terminate, but the Taking reduces the Rentable
Square Feet in the Premises, then this Lease shall continue in full force and
effect and the Basic Rent and Tenant’s Proportionate Share shall be reduced by
the ratio that the Rentable Square Footage of the portion of the Premises
subject to the Taking bears to the Rentable Square Footage of the Premises
before such Taking, effective as of the date when title vests in the applicable
governmental or quasi-governmental authority. In addition, if a Taking occurs
and this Lease does not terminate, Rent shall abate in proportion to the
percentage of the Rentable Square Footage of the Premises, if any, that is
rendered inaccessible by such Taking, for the period of such inaccessibility.
Tenant waives any claim against Landlord in connection with the Taking and the
right to assert any claim against the condemning authority for any portion of
the amount that may be awarded to Landlord as compensation or damages as a
result of such Taking; provided, however, Tenant may, to the extent allowed by
Law, claim an award for moving expenses and for any Taking of Tenant Property
(other than its leasehold interest in the Premises), as long as such claim is
separate and distinct from any claim of Landlord and does not diminish
Landlord’s award. Tenant hereby assigns to Landlord any right and interest it
may have in any award for its leasehold interest in the Premises.


XVII. SUBORDINATION; ESTOPPELS


17.1    Subordination. Subject to the full execution and delivery of an SNDA (as
defined herein), this Lease is subject and subordinate to any future ground or
underlying leases affecting the Land, Building or Project (“Ground Lease”) and
to any mortgage, deed of trust, security interest, or title retention interest
now or in the future affecting the Land, Building or Project ("Mortgage") and to
all renewals, modifications, consolidations, replacements and extensions of any
such Ground Lease or Mortgage.  Tenant shall, within 20 days after Landlord’s
request execute any instrument (“SNDA”) in confirmation thereof and confirming
Tenant’s attornment agreement as provided herein; provided that (a) such SNDA is
duly executed by the ground lessor under a Ground Lease (“Ground Lessor”) or any
holder of any note or obligation secured by a Mortgage ("Mortgagee”), as
applicable, (b) contains an agreement (“Non-disturbance Agreement”) providing,
among other things, that so long as an Event of Default does not exist under
this Lease, Tenant's use and occupancy of the Premises and its rights under this
Lease shall not be disturbed or affected by (i) the termination of such Ground
Lease prior to the expiration or termination of this Lease or (ii) any
foreclosure or other action (including by the delivery or acceptance of a deed
in lieu thereof) which may be instituted or undertaken in order to enforce any
right or remedy available under the Mortgage, and (c) is otherwise reasonably
acceptable to Tenant. Notwithstanding the foregoing, but subject to the terms of
any applicable SNDA, any Ground Lessor or Mortgagee shall have the right to
subordinate the Ground Lease or the Mortgage, as applicable, to this Lease, in
which case this Lease may continue in full force and effect upon the termination
of the Ground Lease or foreclosure or other action under a Mortgage and Tenant
shall attorn to and recognize as its landlord the Ground Lessor or the purchaser
of Landlord's interest under this Lease, as applicable.


17.2    Estoppel Certificate. Tenant shall, without charge, at any time and from
time to time, within 10 business days after request therefor by Landlord,
execute, acknowledge and deliver to Landlord a written estoppel certificate
certifying without qualification, as of the date of such estoppel certificate,
the following: (a) that this Lease is unmodified and in full force and effect
(or if modified, that the Lease is in full force and effect as modified and
setting forth such modifications); (b) that the Term has commenced (and setting
forth the Commencement Date and Expiration Date); (c) whether Tenant is
presently occupying the Premises (and if not, specifying any portion of the
Premises that is vacant or specifying the name of any subtenant or licensee
occupying the Premises and the portion of the Premises so occupied);

23

--------------------------------------------------------------------------------




(d) the amounts of Basic Rent and Additional Rent currently due and payable by
Tenant; (e) that any Tenant Work or Alterations required by the Lease to have
been made by Landlord have been made to the satisfaction of Tenant (or
specifying any outstanding Tenant Work or Alterations to be made by Landlord);
(f) that there are no existing set-offs, charges, liens, claims or defenses
against the enforcement of any right hereunder, including, without limitation,
Basic Rent or Additional Rent (or, if alleged, specifying the same in detail);
(g) that no Basic Rent (except the first installment thereof) has been paid more
than 30 days in advance of its due date; (h) that Tenant has no knowledge of any
then uncured default by Landlord of its obligations under this Lease (or, if
Tenant has such knowledge, specifying the same in detail); (i) that Tenant is
not in default; (j) that the address to which notices to Tenant should be sent
is as set forth in the Lease (or, if not, specifying the correct address); and
(k) to the extent true, any other certifications reasonably requested by
Landlord.


XVIII. DEFAULT OF TENANT


18.1    Events of Default. Each of the following shall constitute an “Event of
Default”: (a) Tenant fails to pay Rent when due, and such failure continue for
five (5) days after notice from Landlord; (b) Tenant fails to observe or perform
any other term, condition or covenant under this Lease within ten (10) days
after notice from Landlord; provided, however, that if Landlord reasonably
determines that such failure cannot be cured within said 10-day period, then the
period to cure the default shall be extend as may be reasonable under the
circumstances provided Tenant has commenced to cure the default within the
initial 10-day period and diligently pursues such cure to completion; (c) Tenant
abandons or vacates the Premises or fails to take occupancy of the Premises
within 90 days after the Commencement Date; (d) Tenant fails to execute and
return a SNDA or estoppel within the time periods provided for in Article XVII;
(e) Tenant or any Guarantor makes or consents to a general assignment for the
benefit of creditors or a common law composition of creditors, or a receiver of
the Premises for all or substantially all of Tenant’s or Guarantor’s assets is
appointed; (f) Tenant or Guarantor hereafter files a voluntary petition in any
bankruptcy or insolvency proceeding, or an involuntary petition in any
bankruptcy or insolvency proceeding is filed against Tenant or Guarantor and is
not discharged by Tenant or Guarantor within 60 days; or (g) Tenant fails to
immediately remedy or discontinue any hazardous conditions which Tenant has
created or permitted in violation of Law or of this Lease. Any notice periods
provided for under this Section 18.1 shall run concurrently with any statutory
notice periods and any notice given hereunder may be given simultaneously with
or incorporated into any such statutory notice. If Landlord has delivered to
Tenant two (2) or more notices in a consecutive 12-month period of a failure to
pay Rent, or two (2) or more notices in an consecutive 12 month period of a
failure to observe or perform the same term, condition or covenant, then
Tenant’s subsequent failure within 12 months after the last of such notices
shall, at Landlord’s option, be deemed an Event of Default immediately upon the
occurrence of such failure, regardless of whether Landlord provides Tenant
notice, or Tenant has commenced the cure of the same.


18.2    Landlord’s Remedies. Upon the occurrence of an Event of Default,
Landlord, at its option, without further notice or demand to Tenant, may, in
addition to all other rights and remedies provided in this Lease, at law or in
equity, elect one or more of the following remedies:
(a)    Terminate this Lease, or terminate Tenant’s right of possession to the
Premises without terminating this Lease, and with or without reentering and
repossessing the Premises. Upon any termination of this Lease, or upon any
termination of Tenant’s right of possession without termination of this Lease,
Tenant shall surrender possession and vacate the Premises immediately, and
deliver possession thereof to Landlord. If Tenant fails to surrender possession
and vacate the Premises, Landlord, Property Manager and their respective Agents
shall have full and free license to lawfully enter into and upon the Premises
with or without process of law for the purpose of repossessing the Premises,
removing Tenant; removing, storing or disposing of any and all Alterations; and
removing and storing signs and Tenant Property. Landlord may take these actions
without (i) being deemed guilty of trespass, eviction or forcible entry or
detainer, (ii) incurring any liability for any damage resulting therefrom, for
which Tenant hereby waives any right to claim, (iii) terminating this Lease
(unless Landlord intends to do so), (iv) releasing Tenant or any Guarantor, in
whole or in part, from any obligation under this Lease or any Guaranty thereof,
including, without limitation, the obligation to pay Rent, Rental Deficiency (as
defined herein) or Damages (as defined herein) or (v) relinquishing any other
right given to Landlord hereunder or by operation of law. Notwithstanding the
foregoing, in the event Landlord is entitled to remove Tenant’s property from
the Premises, Landlord may not dispose of, but may

24

--------------------------------------------------------------------------------




remove and store at Tenant’s cost, Tenant’s signs and Tenant Property; provided
that if Tenant has not removed such property from storage (which Landlord shall
reasonably cooperate in facilitating) within 30 days, such property shall be
deemed abandoned by Tenant and may be disposed of by Landlord as Landlord sees
fit;
(b)    Recover the following: (i) unpaid Rent accruing prior to or on the date
of termination of this Lease or Tenant’s right of possession and/or pursuant to
the holdover provisions of Section 3.3), (ii) either Actual Rental Deficiency or
Market Rental Deficiency (each as defined herein) and (iii) any Damages (as
defined herein). As used in this Section 18.2, the terms used herein have the
following definitions:
(i)     “Rental Deficiency” means a contractual measure of damages for Tenant’s
non-payment of Rent measured by (A) for any period during which Landlord has
relet the Premises, “Actual Rental Deficiency”, which means the difference
(never less than zero) between (1) the Basic Rent due for, and other Rent
allocable under this Lease to, each calendar month beginning with the first
month with respect to which Landlord receives rent from reletting the Premises
and (2) the proceeds, if any, that Landlord actually collects from any
substitute tenant for any part of the Premises in each corresponding month in
which the Term and the term of the substitute tenant’s lease overlap; and (B)
for any period during which Landlord has not relet the Premises, “Market Rental
Deficiency”, which is the present value (determined using a discount rate of
seven percent [7%] per annum) of the difference (never less than zero) between
(1) the total Rent which would have accrued to Landlord under this Lease for the
remainder of the Term of this Lease (or such portion of the Term in which
Landlord elects to recover this damage measure), if the terms of this Lease had
been fully complied with by Tenant, and (2) the total fair market rental value
of the Premises for the remainder of the Term of the Lease (or such portion of
the Term in which Landlord elects to recover this damage measure). In
determining the Market Rental Deficiency, the total fair market rental value
will be the prevailing market rate for triple net base rent for tenants of
comparable quality for leases in buildings of comparable size, age, use location
and quality in the marketplace in which the Project is located, taking into
consideration the extent of the availability of space as large as the Premises
in the marketplace.
(ii)    “Damages” means all actual and incidental (but not consequential)
damages, court costs, interest and attorneys’ fees arising from Tenant’s breach
of the Lease, including, without limitation, (A) reletting costs, including,
without limitation, the cost of restoring the Premises to the condition
necessary to rent the Premises at the prevailing market rate, normal wear and
tear excepted (including, without limitation, cleaning, decorating, repair and
remodeling costs), brokerage fees, legal fees, advertising costs and the like);
(B) Landlord’s cost of recovering possession of the Premises; (C) the cost of
removing, storing and disposing of any of Tenant’s or other occupant’s property
left on the Premises after reentry; (D) any increase in insurance premiums
caused by the vacancy of the Premises, (E) the amount of any unamortized
improvements to the Premises in connection with this Lease paid for by Landlord,
(F) the amount of any unamortized brokerage commission paid by Landlord in
connection with the leasing of the Premises to Tenant; (G) costs incurred in
connection with collecting any money owed by Tenant, (H) any other sum of money
or damages owed by Tenant to Landlord or incurred by Landlord as a result of or
arising from, Tenant’s breach of the Lease or Landlord’s exercise of its rights
and remedies for such breach, (I) any contractual or liquidated type or measures
of damages specified in this Lease and (J) any other type of measure of damages
recoverable for any particular breach under applicable Law.
Landlord may file suit to recover any sums falling due under the terms of this
Section 18.2(b) from time to time, and no delivery to or recovery by Landlord of
any portion due Landlord hereunder shall be any defense in any action to recover
any amount not previously reduced to judgment in favor of Landlord. Nothing
contained in this Lease shall limit or prejudice the right of Landlord to prove
for and obtain in proceedings for bankruptcy or insolvency by reason of the
termination of this Lease, an amount equal to the maximum allowed by any Law in
effect at the time when, and governing the proceedings in which, the damages are
to be proved, whether or not the amount be greater, equal to, or less than the
amount of the Damages referred to above.
(c)    If Landlord elects to terminate Tenant’s right to possession of the
Premises without terminating this Lease, Tenant shall continue to be liable for
all Rent, Rental Deficiency and all other Damages described in Section 18.2(b)
above, except to the extent otherwise provided under Section 18.3, Landlord may
(but shall not be obligated to) relet the Premises, or any part thereof, to a
substitute tenant or tenants, for a period of time equal to or lesser or greater
than the remainder of the Term of this Lease on whatever terms and conditions
Landlord, at Landlord’s sole discretion, deems advisable. Notwithstanding any
provision in this Section 18.2(c) to the contrary, Landlord may at (i) any time
after reletting the Premises elect to exercise its rights under Section 18.2(b)
for such previous breach; and

25

--------------------------------------------------------------------------------




(ii) upon the default of any substitute tenant or upon the expiration of the
lease term of such substitute tenant before the expiration of the Term of this
Lease, either relet to still another substitute tenant or exercise its rights
under Section 18.2(b). For the purpose of such reletting Landlord is authorized
to decorate or to make any non-structural repairs, changes, alterations or
additions in or to the Premises that may be necessary.
(d)    Take any lawful self-help or judicial action, including using a master or
duplicate key or changing or picking the locks and security devices, without
having any civil or criminal liability, to (i) reenter the Premises, repossess
the Premises and exclude Tenant and other occupants from the Premises, and (ii)
make such payment or do such act as Landlord determines is necessary (without
obligation to do so) to cure the Event of Default or otherwise satisfy Tenant’s
obligations under the terms of this Lease. Tenant agrees to reimburse Landlord
on demand for any expenses which Landlord may incur in connection with the
foregoing actions, which expenses shall bear interest until paid at the Interest
Rate, and that Landlord shall not be liable for any damages resulting to Tenant
from such actions. Tenant agrees that this provision of the Lease will supersede
any conflicting provisions of Sections 93.002 and 93.003 of the TEX. PROP. CODE
and any other Law governing the right of a landlord to change the door locks of
a commercial tenant.
(e)    Withhold or suspend payment or performance that this Lease would
otherwise require Landlord to pay or perform.
(f)    Intentionally Deleted.
(g)    No right or remedy herein conferred upon or reserved to Landlord is
intended to be exclusive of any other right or remedy, and each and every right
and remedy shall be cumulative and in addition to any other right or remedy
given hereunder or now or hereafter existing at law or in equity or by statute.
In addition to other remedies provided in this Lease, Landlord shall be
entitled, to the extent permitted by applicable Law, to injunctive relief in
case of the violation, or attempted or threatened violation, of any of the
terms, covenants and conditions of this Lease, or to compel performance of any
of the terms, covenants, and conditions of this Lease, or to any other remedy
allowed to Landlord at law or in equity.
18.3    Mitigation of Damages. If Landlord terminates Tenant’s right to
possession, to the extent (but no further) Landlord is required by applicable
Laws of the State of Texas to mitigate damages, or to use efforts to do so, and
such requirement cannot be lawfully and effectively waived (it being the
intention of Landlord and Tenant that Tenant waive and Tenant hereby waives such
requirements to the maximum extent permitted by applicable law), Landlord shall
use reasonable efforts to mitigate Landlord’s damages, and Tenant shall be
entitled to submit proof of such failure to mitigate as a defense to Landlord’s
claims for damages after any such termination of possession. With regard to the
provisions of this Lease or the present or future Laws that require Landlord to
mitigate or seek to mitigate its damages or to use efforts to re-let the
Premises, Landlord and Tenant acknowledge that the state of the law in Texas at
the time this Lease is made is uncertain and in order to end all doubt as to
what Landlord must and may do to (a) mitigate its damages, (b) seek to mitigate
its damages, or (c) re-let or seek to re-let the Premises (hereinafter
collectively called “Mitigate”), the following are procedures setting forth
Landlord’s duty to Mitigate. Landlord may elect to re-let all or any marketable
part of the Premises, and reletting of less than all of the Premises shall not
be deemed to constitute an acceptance and surrender of the portion of the
Premises not so re-let. Landlord’s duty to Mitigate shall arise on the earlier
of 60 days after (i) the date that Tenant vacates the Premises and fails to pay
Rent beyond applicable notice and cure periods; and (ii) the date Tenant
relinquishes any claim to possession of the Premises by written notice to
Landlord. If all of the procedures set forth in this Section 18.3 are followed
by Landlord, Landlord shall be presumptively deemed to have discharged its duty
to Mitigate:
18.3.1    Condition of the Premises. In order to market the Premises in a
suitable condition, Landlord shall be obligated to clean and repaint, as
Landlord reasonably determines necessary, the Premises and, to the extent, but
only to the extent, that Landlord is otherwise obligated to repair and restore
the Premises under other provisions of this Lease, Landlord shall repair and
restore the Premises. Except for the reasonable cost to clean and repaint the
Premises, and except for the cost of repairs and restoration of the Premises
that is required of Landlord under this Lease, Landlord shall not be required to
spend any money to make the Premises ready for a replacement tenant.


18.3.2    Marketing the Premises. Landlord shall be obligated to market the
Premises in the same manner that Landlord markets, or has previously marketed,
other premises for lease in the Building and other buildings located in San
Antonio, Texas that Landlord owns or has previously owned (“Other Buildings”);
provided, however,

26

--------------------------------------------------------------------------------




Landlord shall only be obligated to incur and pay costs and expenses to procure
a replacement tenant that Landlord would ordinarily incur and pay in connection
with leasing premises comparable to the Premises, including, without limitation,
Landlord’s legal costs to prepare a new lease, broker’s fees, and advertising
costs. Landlord shall not be required to show preference for the Premises over
other available lease space, but rather shall let prospects determine which
space is most appropriate for their respective needs.


18.3.3    Mitigation Expenses. All costs incurred by Landlord to Mitigate
(regardless of the success thereof), and in reletting all or any part of the
Premises in furtherance thereof (the “Mitigation Expenses”), shall be repaid to
Landlord in full, with interest at the Interest Rate, before any sums actually
received from re-letting are applied to offset any Rent due from Tenant to
Landlord under this Lease. Tenant agrees that if Landlord re-lets all or any
portion of the Premises, any rents received by Landlord under the new lease that
exceed the Rent due Landlord under this Lease for the same rent payment period
for which those rents were paid, shall be applied to the Mitigation Expenses and
interest payable by Tenant to Landlord and Tenant shall not receive any credit
for any excess amounts and Landlord exclusively shall be entitled to the same.
Tenant shall continue to be liable for all Rent (whether accruing prior to, on
or after the date of termination of this Lease or Tenant’s right of possession)
and Damages, except to the extent that Tenant receives any credit against unpaid
Rent or pleads and proves by clear and convincing evidence that Landlord fails
to exercise commercially reasonable efforts to Mitigate to the extent required
under this Section 18.3.3 and that Landlord’s failure caused an avoidable and
quantifiable increase in Landlord’s damages for unpaid rent.


18.3.4    Replacement Tenant. Landlord shall not be required to accept any
Related Entity as a tenant (regardless of their operational abilities and credit
rating) or any proposed tenant which proposes a change in the use of the
Premises permitted under this Lease to a use which: (i) violates any prohibition
on use in the Building; (ii) is incompatible with the nature and character of
the Building; (iii) creates a parking demand or demand on Building equipment,
facilities and systems in excess of the demand created by Tenant; or (iv)
conflicts with any other existing tenant use in the Building, or with any use of
any person or entity that is at that time a lease prospect of Landlord for other
space in the Project. Landlord shall not be required to relet the Premises to a
tenant pursuant to any proposed lease (i) that is not approved by a Mortgagee or
Ground Lessor; (ii) that would cause Landlord to be in default of, or to be
unable to perform any of its covenants or obligations under, any agreements
between Landlord and any third party; or (iii) that would vary the terms of
Landlord’s standard lease form in any manner that is not reasonably acceptable
to Landlord. Landlord shall not be required to re-let the Premises for a term
longer than the Term, unless the rents for any period after the end of the Term
are the then prevailing fair market rates; provided, however, that, during any
period of re-letting during the Term, Landlord shall be required to re-let the
Premises at a base rental rate that is, at a minimum, equal to the lesser of the
prevailing fair market rates and the Basic Rent provided under this Lease.
Before re-letting the Premises to any replacement tenant, Landlord may require
the proposed replacement tenant to demonstrate the same financial capability
that Landlord would require from any other lease prospect as a condition to
leasing any other space in the Project.


18.4    No Waiver. If Landlord shall institute proceedings against Tenant and a
compromise or settlement thereof shall be made, the same shall not constitute a
waiver of any other covenant, condition or agreement herein contained, nor of
any of Landlord’s rights hereunder. No waiver by Landlord of any breach shall
operate as a waiver of such term, covenant, or condition itself, or of any
subsequent breach. No payment of Rent by Tenant or acceptance of Rent by
Landlord shall operate as a waiver of any breach or default by Tenant under this
Lease. No payment by Tenant or receipt by Landlord of a lesser amount than the
monthly installment of Rent herein stipulated shall be deemed to be other than a
payment on account of the earliest unpaid Rent, nor shall any endorsement or
statement on any check or communication accompanying a check for the payment of
Rent be deemed an accord and satisfaction, and Landlord may accept such check or
payment without prejudice to Landlord’s right to recover the balance of such
Rent or to pursue any other remedy provided in this Lease. No act, omission,
reletting or re-entry by Landlord, and no acceptance by Landlord of keys from
Tenant, shall be considered an acceptance of a surrender of the Lease, shall be
construed as an actual or constructive eviction of Tenant, or an election on the
part of Landlord to terminate this Lease unless a notice of such intention is
given to Tenant by Landlord.
18.5    Late Payment; Interest. If Tenant fails to pay any Rent within 5 days
after such Rent becomes due and payable, Tenant shall pay to Landlord a late
charge of 5% of the amount of such overdue Rent. Such late charge shall be
deemed Rent and shall due and payable within 2 days after written demand from
Landlord. Further, if Tenant

27

--------------------------------------------------------------------------------




fails to pay any Rent within 30 days after such Rent becomes due and payable,
Tenant shall pay to Landlord interest on the amount of such overdue Rent
calculated at the Interest Rate from the date such Rent was due through the date
Landlord receives such Rent payment. Such late charge and interest will be
considered Additional Rent and shall be due within 2 days after Landlord’s
demand.


18.6    Waiver of Redemption. Tenant hereby waives, for itself and all persons
claiming by and under Tenant, all rights and privileges which it might have
under any present or future Law to redeem the Premises or to continue this Lease
after being dispossessed or ejected from the Premises.


18.7    Landlord’s Lien. To secure the payment of all Rent due and to become due
hereunder and the faithful performance of all the other covenants of this Lease
required by Tenant to be performed, Tenant hereby gives to Landlord an express
contract lien on and security interest in all Tenant Property placed in the
Premises and also upon all proceeds of any insurance accruing to Tenant by
reason of damage to or destruction of any such Tenant Property, excluding
however any Tenant Property which is leased or financed and also excluding any
proprietary property and employee and customer information. All exemption Laws
are hereby waived by Tenant. This lien and security interest are given in
addition to any Landlord’s statutory lien(s) and shall be cumulative thereto.
Tenant authorizes Landlord to execute and file Uniform Commercial Code financing
statements relating to such security interest. If an Event of Default occurs,
then Landlord will be entitled to exercise any or all rights and remedies under
the Uniform Commercial Code, this Lease or by Law and may sell any of the Tenant
Property at a public or private sale upon 10 days’ notice to Tenant, which
notice Tenant stipulates is adequate and reasonable.
  


XIX. MISCELLANEOUS


19.1    No Partnership. Nothing contained in this Lease shall be deemed or
construed to create a partnership or joint venture of or between Landlord and
Tenant, to create any other relationship between Landlord and Tenant other than
that of landlord and tenant, or to grant Tenant any rights other than those
expressly stated in the Lease.


19.2    Brokers. Landlord recognizes Broker(s) as the sole broker(s) procuring
this Lease and shall pay any commission due Broker(s) pursuant to a separate
agreement between Broker(s) and Landlord. Landlord and Tenant each represents
and warrants to the other that it has dealt with no broker, agent, finder or
other person other than Broker(s) relating to this Lease. Landlord shall
indemnify and hold Tenant harmless, and Tenant shall indemnify and hold Landlord
harmless, from and against any and all loss, costs, damages or expenses
(including, without limitation, all attorneys’ fees) by reason of any claim of
liability to or from any broker or person arising from or out of any breach of
the indemnitor’s representation and warranty.


19.3    Waiver of Jury Trial. Landlord and Tenant each waive trial by jury in
connection with proceedings or counterclaims brought by either of the parties
against the other with respect to any matter whatsoever arising out of or in any
way connected with this Lease, the relationship of Landlord and Tenant hereunder
or Tenant’s use or occupancy of the Premises.


19.4    Notices. All notices or other communications hereunder shall be in
writing and shall be deemed duly given if addressed and delivered to the
respective parties’ addresses, as set forth in Article I: (i) in person; (ii) by
Federal Express or similar overnight carrier service; (iii) mailed by certified
mail, return receipt requested, postage prepaid; (iv) by transmission of an
electronic mail message; provided, however, that in the case of any notice
delivered in accordance with clause (iv), to be effective, any such e-mail
notice must also be sent by one of the other permitted methods of providing
notice on or before the next succeeding business day. Such notices shall be
deemed received upon the earlier of receipt or, if mailed by certified mail, 3
days after such mailing. Landlord and Tenant may from time to time by written
notice to the other designate another address for receipt of future notices.



28

--------------------------------------------------------------------------------




19.5    Invalidity of Particular Provisions. If any provisions of this Lease or
the application thereof to any person or circumstances shall to any extent be
invalid or unenforceable, the remainder of this Lease, or the application of
such provision to persons or circumstances other than those to which it is
invalid or unenforceable, shall not be affected thereby, and each provision of
this Lease shall be valid and be enforced to the full extent permitted by Law.


19.6    Headings; Gender and Number. Captions and headings are for convenience
of reference only. All terms and words used in this Lease, regardless of the
number or gender in which they are used, shall be deemed to include any other
number or gender as the context may require.


19.7    Benefit and Burden. Subject to the provisions of Article XIII and except
as otherwise expressly provided, the provisions of this Lease shall be binding
upon, and shall inure to the benefit of, the parties hereto and each of their
respective representatives, heirs, successors and assigns.


19.8     Entire Agreement. This Lease (which includes the Exhibits attached
hereto) contains the entire agreement of the parties hereto, and no
representations, inducements or agreements, oral or otherwise, between the
parties not contained in this Lease shall be of any force or effect. This Lease
(other than the Rules and Regulations, which may be changed from time to time as
provided herein) may not be modified, changed or terminated in whole or in part
in any manner other than by an agreement in writing signed by Landlord and
Tenant.


19.9     Authority. If Tenant signs as a corporation, limited liability company
or partnership, the person executing this Lease on behalf of Tenant hereby
represents and warrants that Tenant is duly formed, validly existing, in good
standing (with respect to a corporation or limited liability company), and
qualified to do business in Texas, that the Tenant has full power and authority
to enter into this Lease and that he or she is authorized to execute this Lease
on behalf of the Tenant. Upon execution of this Lease, Tenant shall provide
Landlord with (a) a secretary’s certificate from the secretary of said limited
liability company certifying as to the above in the form of the attached Exhibit
D. At the request of Landlord, Tenant shall provide to Landlord copies of
Tenant’s organizational documents and such incumbency certificate and minutes
certified by an authorized representative of Tenant as being true, correct, and
complete, as may be reasonably required to demonstrate that this Lease is
binding upon and enforceable against Tenant.


19.10    Attorneys’ Fees. If either Landlord or Tenant commences, engages in, or
threatens to commence or engage in any legal action or proceeding against the
other party (including, without limitation, litigation or arbitration) arising
out of or in connection with the Lease, the Premises, or the Project (including,
without limitation (a) the enforcement or interpretation of either party’s
rights or obligations under this Lease (whether in contract, tort, or both) or
(b) the declaration of any rights or obligations under this Lease), the
prevailing party shall be entitled to recover from the losing party reasonable
attorneys’ fees, together with any costs and expenses, incurred in any such
action or proceeding, including any attorneys’ fees, costs, and expenses
incurred on collection and on appeal.
    
19.11    Interpretation. This Lease is governed by the Laws of Texas and shall
not be construed against either party more or less favorably by reason of
authorship or origin of language.


19.12    Limitation of Liability; Special Damages. Neither Landlord nor its
Agents, whether disclosed or undisclosed, shall have any personal liability
under any provision of this Lease. If Landlord defaults in the performance of
any of its obligations hereunder or otherwise, Tenant shall look solely to
Landlord’s equity, interest and rights in the Building for satisfaction of
Tenant’s remedies on account thereof, including, subject to the rights of any
Mortgagee or Ground Lessor, Landlord’s interest in the rents of the Building and
any insurance proceeds payable to Landlord. Except as specifically set forth
herein, under no circumstances whatsoever shall Landlord or Tenant ever be
liable hereunder for consequential damages or special damages, EVEN IF THE
LIABILITY IS ATTRIBUTABLE TO THE NEGLIGENCE OF ONE OR MORE LANDLORD PARTIES OR
TENANT PARTIES, AS APPLICABLE. Before filing suit for an alleged default by
Landlord, Tenant

29

--------------------------------------------------------------------------------




shall give Landlord and any Mortgagee(s) or Ground Lessor of whom Tenant has
been notified, notice and a reasonable time to cure any alleged default.
Landlord or any successor owner shall have the right to transfer and assign to a
third party, in whole or part, all of its rights and obligations hereunder and
in the Building and Land, and in such event, so long as such new owner assumes
all of the obligations of the “Landlord” hereunder in writing, all liabilities
and obligations on the part of the original Landlord, or such successor owner,
under this Lease occurring thereafter shall terminate as of the day of such
sale, and thereupon all such liabilities and obligations shall be binding on the
new owner.
19.13    Time of the Essence. Time is of the essence as to Tenant’s obligations
contained in this Lease.


19.14     Force Majeure. Landlord and Tenant (except with respect to the payment
of any monetary obligation) shall not be chargeable with, liable for, or
responsible to the other for anything or in any amount for any failure to
perform or delay caused by: fire; earthquake; explosion; flood; hurricane; the
elements; acts of God or the public enemy; governmental preemption in connection
with a national or local emergency; actions, restrictions, rules, orders or
regulations of governmental authorities (permitting or inspection), governmental
regulation of the sale of materials or supplies or the transportation thereof;
war; invasion; insurrection; rebellion; riots; strikes or lockouts, inability to
obtain necessary materials, goods, equipment, services, utilities or labor; or
any other cause whether similar or dissimilar to the foregoing which is beyond
the reasonable control of such party (collectively, “Events of Force Majeure”);
and any such failure or delay due to said causes or any of them shall not be
deemed to be a breach of or default in the performance of this Lease. In no
event shall the inability of either Landlord or Tenant to pay any amount due
under this Lease or in connection with the Premises or the Project be deemed an
Event of Force Majeure. The provisions of this Section 19.14 shall not operate
to extend Tenant’s abatement rights or the termination rights of Landlord or
Tenant under Section 8.5 or Article XVI, except to the extent expressly provided
otherwise therein.


19.15     Memorandum of Lease. Neither Landlord nor Tenant shall record this
Lease nor a memorandum thereof without the written consent of the other.


19.16    Relocation of the Premises. Landlord shall not have the right to
relocate the Premises.


19.17    Financial Reports. Prior to the execution of this Lease by Tenant and
thereafter within 20 days after Landlord’s request, Tenant will furnish Tenant’s
and any Guarantor’s most recent audited financial statements (including any
notes to them) to Landlord, or, if no such audited statements have been
prepared, such other financial statements (and notes to them) as may have been
prepared by an independent certified public accountant, or, failing those,
Tenant’s and Guarantor’s internally prepared financial statements, certified by
Tenant and Guarantor, as applicable.


19.18    Landlord’s Fees. Intentionally Deleted.


19.19    Effectiveness; Mortgagee Approval. The furnishing of the form of this
Lease shall not constitute an offer. This Lease shall become binding on Landlord
and Tenant only upon its execution by and delivery to each party. Further, this
Lease is subject to approval by any Mortgagee or Ground Lessee of Landlord. If
Landlord can obtain said approval only upon the basis of modifications of the
terms and provisions of this Lease, Landlord shall have the right to cancel this
Lease if Tenant refuses to approve in writing any such modification within
fifteen (15) days after Landlord's request therefor. If such right to cancel is
exercised, this Lease shall thereafter be null and void, and any Security
Deposit or Advanced Rent Payment made to Landlord shall be returned to Tenant
and neither party shall have any liability to the other by reason of such
cancellation.


19.20    Light, Air or View Rights. Any diminution or shutting off of light, air
or view by any structure which has been or may be erected on lands adjacent to
or in the vicinity of the Building and Project shall not affect this Lease,
abate any payment owed by Tenant hereunder or otherwise impose any liability on
Landlord.
    

30

--------------------------------------------------------------------------------




19.21    Counterparts.    This Lease may be executed in one or more
counterparts, each of which shall constitute an original and all of which shall
be one and the same agreement. Electronic signatures shall be treated as
“wet-ink” signatures for purposes of the execution hereof.


19.22    Nondisclosure of Lease Terms. Tenant acknowledges and agrees that the
terms of this Lease are confidential and constitute proprietary information of
Landlord. Disclosure of the terms could adversely affect the ability of Landlord
to negotiate other leases and impair Landlord’s relationship with other tenants.
Accordingly, Tenant agrees that it, and its Agents shall not intentionally or
voluntarily disclose the terms and conditions of this Lease to any newspaper or
other publication or any other tenant or apparent prospective tenant of the
Building or the Project, without the prior written consent of Landlord,
provided, however, that Tenant may disclose the terms to prospective subtenants
or assignees under this Lease and each party shall have the right to disclose
such information for valid business, legal and accounting purposes and/or if
required and/or advisable under any applicable securities laws regarding public
disclosure of business information and/or as required by Laws and/or any court
ruling.


19.23    Joint and Several Obligations. If more than one person or entity
executes this Lease as Tenant, their execution of this Lease will constitute
their covenant and agreement that: (a) each of them is jointly and severally
liable for the observing and performing of all of the terms, covenants, and
conditions of this Lease to be observed and performed by Tenant; and (b) the
term “Tenant” as used in this Lease means and includes each of them jointly and
severally. The act of or notice from, or the signature of any one or more of
them, with respect to the tenancy of this Lease, including, but not limited to
the exercise of any options hereunder, will be binding upon each and all of the
persons executing this Lease as Tenant with the same force and effect as if each
and all of them had so acted.


19.24    Anti-Terrorism.    Tenant represents and warrants to and covenants with
Landlord that (a) Tenant is not, nor shall be at any time during the Term, in
violation of any Laws relating to terrorism or money laundering (collectively,
the “Anti-Terrorism Laws”), including without limitation Executive Order No.
13224 on Terrorist Financing, effective September 24, 2001, and regulations of
the U.S. Treasury Department’s Office of Foreign Assets Control (OFAC) related
to Specially Designated Nationals and Blocked Persons (SDN’s OFAC Regulations),
and the Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism Act of 2001 (Public Law 107-56)
(the “USA Patriot Act”); (b) neither Tenant nor any of its owners, affiliates,
investors, officers, directors, employees, vendors, subcontractors or agents is
or shall be during the term hereof a “Prohibited Person” which is defined as
follows: (i) a person or entity owned or controlled by, affiliated with, or
acting for or on behalf of, any person or entity that is identified as an SDN on
the then-most current list published by OFAC at its official website,
http://www.treas.gov/offices/eotffc/ofac/sdn/t11sdn.pdf, or at any replacement
website or other replacement official publication of such list, and (ii) a
person or entity who is identified as or affiliated with a person or entity
designated as a terrorist, or associated with terrorism or money laundering
pursuant to regulations promulgated in connection with the USA Patriot Act; (c)
to the best of Tenant’s knowledge Tenant has not engaged in any dealings or
transactions or otherwise been associated with a Prohibited Person, and (d)
Tenant has taken appropriate steps to understand its legal obligations under the
Anti-Terrorism Laws and has implemented appropriate procedures to assure its
continued compliance with such Anti-Terrorism Laws.  At any time and from
time-to-time during the Term, Tenant shall deliver to Landlord within ten (10)
days after receipt of a written request therefor, a written certification or
such other evidence reasonably acceptable to Landlord evidencing and confirming
Tenant’s compliance with this Section 19.24. If Tenant is a publicly-traded
entity or the wholly-owned subsidiary of a publicly traded entity, this
paragraph shall not apply to the extent that any entity’s or individual’s
interest in Tenant (or its publicly traded parent) is through a national
securities exchange such as the NYSE. Tenant represents that it is a
wholly-owned subsidiary of a publicly traded entity.




Signature Page Attached





31

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease as of the Lease
Date.


 
LANDLORD:
 
 
 
 
 
RAND BUILDING, LTD.,
 
 
a Texas limited partnership
 
 
 
 
By:
WESTON URBAN, LLC,
 
 
a Texas limited liability company,
 
 
its General Partner
 
 
By:
/s/ Randal C. Smith
 
Name:
Randal C. Smith
 
Title
Manager
 
Date:
May 27, 2015
 
 
 



 
TENANT:
 
 
 
 
 
OPEN CLOUD ACADEMY, LLC,
 
 
a Delaware limited liability company
 
 
 
 
 
By:
/s/ Mark Roenigk
 
Name:
Mark Roenigk
 
Title
COO
 
Date:
May 27, 2015






32

--------------------------------------------------------------------------------




EXHIBIT A-1


PLAN SHOWING PREMISES


[exhibita1.jpg]



33

--------------------------------------------------------------------------------




EXHIBIT A-2


LEGAL DESCRIPTION OF LAND


Tract I:
A 0.3072 acre, or 13,382 square feet more or less, tract of land being all of
New City Block 133 of the City of San Antonio, Bexar County, Texas, conveyed to
The Frost National Bank as "Tract I" by General Warranty Deed recorded in Volume
6027, Pages 1107-1111 of the Official Public Records of Real Property of Bexar
County, Texas, in the City of San Antonio, Bexar County, Texas. Said 0.3072 acre
tract being further described as follows;


BEGINNING:
At the southwest corner of New City Block 133, the southwest corner of the Rand
Building, said point being the northwest corner of Lot 18, New City Block 909 of
the Randstone Subdivision recorded in Volume 9400, Page 64 of the Deed and Plat
Records of Bexar County, Texas, and surveyed concurrently as a 0.6132 acre
tract, on the east right-of-way line of North Main Avenue, a variable width
public right-of-way;


THENCE: N 14°08'39" W, with the west face of the Rand Building and the east
right-of-way line of North Main Avenue, a distance of 90.16 feet to the
northwest corner of the Rand Building on the south right-of-way line of Houston
Street, a 60-foot public right-of-way;


THENCE: N 73°28'43" E, with the north face of the Rand Building and the south
right-of-way line of said Houston Street, a distance of 138.18 feet to the
northeast corner of the Rand Building on the west right-of-way line of Soledad
Street, a 60-foot public right-of-way;


THENCE: S 20°52'07" E, with the east face of the Rand Building and the west
right-of-way line of Soledad Street a distance of 96.50 feet to the southeast
corner of the Rand Building, the northeast corner of the aforementioned Lot 18;


THENCE: S 75°50'10" W, with the north line of said Lot 18, and the face of the
south face of the Rand Building, a distance of 149.36 feet to the POINT OF
BEGINNING, and containing 0.3072 acres in the City of San Antonio, Bexar County,
Texas. Said tract being described in accordance with a survey made on the ground
and a survey description and map prepared under job number 9070-13 by Pape
Dawson Engineers, Inc.


Tract II:
A 0.6132 acre, or 26,712 square feet more or less, being all of Lot 18, New City
Block 909 of the Randstone Subdivision recorded in Volume 9400, Page 64 of the
Deed and Plat Records of Bexar County, Texas and conveyed to The Frost National
Bank as "Tract II" by General Warranty Deed recorded in Volume 6027, Pages
1107-1111 of the Official Public Records of Real Property of Bexar County,
Texas, in the City of San Antonio, Bexar County, Texas. Said 0.6132 acre tract
being more fully described as follows;


BEGINNING: At a found 1/2" iron rod at the southwest corner of said Lot 18 and
the northwest corner of a called 0.394 acre tract conveyed to MPL Limited
Partnership by deed recorded in Volume 6869, Pages 808-810 of the Official
Public Records of Real Property of Bexar County, Texas, and the east
right-of-way line of North Main Avenue, a variable width public right-of-way,
for the southwest corner of the herein described tract;


THENCE: N 18°48'28" W, with the west line of said Lot 18 and the east
right-of-way line of North Main Avenue a distance of 140.60 feet to a found PK
Nail;


THENCE: N 22°01'44" W, with the west line of said Lot 18 and the east line of
said North Main Avenue a distance of 26.13 feet to a point being the northwest
corner of said Lot 18, the southwest corner of the Rand Building and the
southwest corner of New City Block 133 surveyed concurrently, for the northwest
corner of the herein described tract;


THENCE: N 75°50'10" E, departing the east right-of-way line of said North Main
Avenue, with the south face of the Rand Building and the north line of said Lot
18, a distance of 149.36 feet to the southeast corner of the Rand Building

34

--------------------------------------------------------------------------------




and the northeast corner of said Lot 18, on the west right-of-way line of
Soledad Street a 60-foot public right-of-way, for the northeast corner of the
herein described tract;


THENCE: With the west right-of-way line of Soledad Street and the east line of
said Lot 18, the following bearings and distances;


S 28°24'01" E, a distance of 24.90 feet to a found lead plug and tack;


S 27°43'16" E, a distance of 133.80 feet to a found nail;


THENCE: S 22°05'33" E, a distance of 5.88 feet to a set nail at the southeast
corner of said Lot 18 and the northeast corner of a called 0.4684 acre tract
conveyed to River Tower Partners, LTD by deed recorded in Volume 10398, Pages
1689-1693 of the Official Public Records of Real Property of Bexar County,
Texas, for the southeast corner of the herein described tract;


THENCE: Departing the west right-of-way line of said Soledad Street, with the
south line of said Lot 18 and the north lines of said 0.4684 acre tract and said
0.394 acre tract, the following bearings and distances;


S 67°51'59" W, a distance of 88.57 feet to a found ½” iron rod;


N 19°26'05" W, a distance of 9.07 feet to a found ½” iron rod;


THENCE: S 73°58'32" W, a distance of 84.20 feet to the POINT OF BEGINNING, and
containing 0.6132 of an acre in the City of San Antonio, Bexar County, Texas.
Said tract being described in accordance with a survey made on the ground and a
survey description and map prepared under
job number 9070-13 by Pape-Dawson Engineers, Inc.



35

--------------------------------------------------------------------------------




EXHIBIT B-1


WORK AGREEMENT


(Turnkey)


This WORK AGREEMENT (this “Work Agreement”) is attached to and incorporated into
the Office Lease (“Lease”) between RAND BUILDING, LTD., a Texas limited
partnership, as Landlord, and OPEN CLOUD ACADEMY, LLC, a Delaware limited
liability company, as Tenant and describes and specifies the rights and
obligations of Landlord and Tenant with respect to the design and construction
of the Tenant Work (as defined Paragraph 5).


1.    Definitions. Capitalized terms used in this Work Agreement shall have the
same meaning assigned to such terms in the Lease, unless otherwise defined in
this Work Agreement.


2.    Procedure and Schedules for the Completion of Plans and Specifications. As
used herein, “Plans and Specifications” shall mean collectively, the full and
detailed architectural plans, and specifications detailing the construction,
installation and completion of the Tenant Work in the Premises, including,
without limitation, to the extent applicable (i) the electrical, mechanical and
structural construction drawings, and (ii) the finishing details (including wall
finishes and colors and technical and mechanical equipment installation, if
any). The Plans and Specifications shall be completed in accordance with the
following procedure and time schedules:


(a)    Design Drawings. Landlord and Tenant have approved the space plan and
pricing notes for the architectural design of the Premises attached as Exhibit
B-2, including plans, elevations, sections, and renderings indicating materials,
color selections and finishes (“Design Drawings”).


(b)    Completion of Plans and Specifications. Based upon the approved Design
Drawings, Landlord shall direct the architect selected by Landlord to prepare
Plans and Specifications and submit the Plans and Specifications to Landlord and
Tenant for approval in accordance with this Paragraph 2(b). Within five (5)
business days after Tenant’s receipt of the Plans and Specifications, Tenant
shall return to Landlord one (1) set of Plans and Specifications with Tenant’s
requested modifications or approval. If Tenant returns the Plans and
Specifications with comments, but not bearing approval of Tenant, the Plans and
Specifications shall be revised by Landlord, to the extent Tenant’s proposed
revisions are acceptable to Landlord, and resubmitted to Tenant for approval,
following which the process under this Paragraph 2(b) shall continue until
Tenant and Landlord have approved the Plans and Specifications.


(c)    Landlord’s Approvals. Landlord may withhold its approval of proposed
Tenant revisions to the Plans and Specifications, Change Orders (as defined in
Paragraph 6), or other work requested by Tenant which Landlord reasonably
determines may require work which: (a) exceeds or adversely affects the
structural integrity of the Building; (b) adversely affects or exceeds Tenant’s
pro rata capacity of any part of the Base Building HVAC, plumbing, mechanical,
electrical, communication or other systems of the Building; (c) will increase
the cost of operation or maintenance of any of the systems of the Project; (d)
does not conform to applicable building codes or is not approved by any
governmental authority with jurisdiction over the Premises; (e) is not a
Building standard item or an item of equal or higher quality; (f) may
detrimentally affect the uniform appearance of the Project; or (g) is reasonably
disapproved by Landlord for any other reason. Any disapproval by Landlord shall
be itemized in reasonable detail and promptly delivered to Tenant. All of the
items and finishes for the Tenant Work to be supplied by Landlord will be to the
Building standard, as determined by Landlord, specifications, color, quality and
quantity, except as described in the Plans and Specifications.


(d)    “As Built” Plans and Specifications. Upon completion of the Tenant Work,
Landlord shall prepare an “as built” set of Plans and Specifications for the
Premises, together with such other information required to place the information
from the “as built” Plans and Specifications on to Landlord’s data base.



36

--------------------------------------------------------------------------------




3.    Cost of the Tenant Work. Except as otherwise expressly set forth herein,
Landlord shall be responsible for the entire Cost of the Tenant Work. As used in
this Work Agreement, “Cost of the Tenant Work” shall mean and include the
following costs to complete the Tenant Work in accordance with the Plans and
Specifications: (i) the cost of all materials and labor; (ii) general conditions
(including rubbish removal, hoisting, governmental permits and associated fees,
temporary facilities, safety and protection, cleaning, tools, blueprints and
reproduction, telephone, temporary power, field supervision, testing and
inspection costs and the like); (iii) premium cost of workers’ compensation,
public liability, casualty and other insurance charged by contractors; (iv)
contractors’ charges for overhead and fees; (v) sales and use taxes; (vi)
architectural and engineering fees incurred by Landlord; and (vii) all other
costs to be expended by Landlord in design, permitting and construction of the
Tenant Work.


4.    Intentionally Deleted.


5.    Performance of Tenant Work and Delays. Landlord shall cause the Contractor
to provide all of the materials and labor required in order to complete the
construction and installation of tenant improvements within the Premises for
Tenant substantially in accordance with the Plans and Specifications (“Tenant
Work”). In that regard, Landlord shall act as and perform the duties of
construction manager for the construction of the Tenant Work in accordance with
the Plans and Specifications. Landlord shall use commercially reasonable efforts
to Substantially Complete (as defined in Paragraph 5(a)) the Tenant Work on or
before the date (“Estimated Delivery Date”) that is 120 calendar days after the
later of (i) approval by Landlord and Tenant of the Plans and Specifications;
and (ii) receipt of a building permit and other necessary governmental
approvals. Neither the validity of the Lease nor the obligations of Tenant under
this Lease shall be affected by the failure to Substantially Complete the Tenant
Work by the Estimated Delivery Date, except that Tenant may terminate this Lease
if the Tenant Work is not substantially complete within 90 calendar days
following the Estimated Delivery Date for reasons other than Tenant Delay or
Force Majeure. Tenant waives any Claims against Landlord in connection with
Landlord’s failure to Substantially Complete the Tenant Work on or before the
Estimated Delivery Date.


(a)    Substantial Completion. “Substantial Completion” of the Tenant Work shall
be conclusively deemed to have occurred as soon as the Tenant Work has been
constructed in accordance with the approved Plans and Specifications and
approved Change Orders. The final building inspection by the proper governmental
entity shall not be required for Substantial Completion, but, if conducted,
shall be deemed conclusive evidence that Substantial Completion has occurred.
Notwithstanding the above, the Tenant Work shall be considered Substantially
Complete even though (a) there remain to be corrected or completed items
reasonably acceptable to Landlord and Tenant (“Punch List Items”), including but
not limited to minor or insubstantial details of construction, decoration or
mechanical adjustment, the lack of completion of which will not materially
interfere with Tenant’s Permitted Use. Prior to delivery of possession of the
Premises to Tenant, Landlord and Tenant shall examine the Premises and shall
agree on a list of final Punch List Items.


(b)    Tenant Delay. If a delay (“Tenant Delay”) shall occur in the completion
of the Tenant Work by Landlord as the probable result of (i) any failure to
furnish when due Tenant’s electrical, mechanical and/or structural requirements,
(ii) any failure to furnish when due approvals, comments, or revisions
contemplated in this Work Agreement, (iii) any Change Order requested by Tenant,
(ii) any state of facts which gives rise to a change referred to in the
definition of Change Costs (as defined in Paragraph 6) or any changes resulting
in a Change Cost, (iv) the fact that materials to be incorporated into the
Tenant Work which are not Building standard, as determined by Landlord, require
a lead time (not due to Landlord default or error) to obtain or construction
time to perform, in excess of that required for Tenant Work which is Building
standard, as determined by Landlord, or (v) any other act or omission of Tenant,
its agents or employees, including any Tenant default or any delay in payment of
Change Costs, interference in the Tenant Work by Tenant or Tenant’s Agents, then
(A) Rent shall accrue as of the date of Substantial Completion less the total
days due to Tenant Delay(s), and (B) the Estimated Delivery Date shall be
extended by the number of days of delay attributed to such Tenant Delay(s) .


6.    Change Orders. All changes and modifications in the Tenant Work
contemplated in the Plans and Specifications, whether or not such change or
modification gives rise to a Change Cost, must be evidenced by a written order
(“Change Order”) executed by both Landlord and Tenant. In that regard, Tenant
shall submit to Landlord such

37

--------------------------------------------------------------------------------




information as Landlord shall require with respect to any Change Order requested
by Tenant. After Landlord’s receipt of a requested Change Order, together with
such information as Landlord shall require with respect thereto, Landlord shall
return to Tenant either the executed Change Order, which will evidence
Landlord’s approval thereof, or the Plans and Specifications with respect
thereto with Landlord’s suggested modification. In addition, Landlord shall
notify Tenant of any Change Cost and delay in completing the Tenant Work due to
such proposed Change Order. Within five (5) business days after such notice,
Tenant shall either (i) approve the Change Cost and delay set forth in
Landlord’s notice, as evidenced by Tenant’s execution of the Change Order
describing the revisions and the anticipated additional Change Cost and delay,
(ii) disapprove the Change Cost and delay set forth in Landlord’s notice and
submit a request for revisions to the Change Order, in which case the process
will repeat, or (iii) notify Landlord that Tenant withdraws the Change Order
request. Any delay in Substantial Completion of the Tenant Work relating to
Tenant’s request for a Change Order or revisions to a Change Order shall be
deemed a Tenant Delay. Tenant shall pay any Change Cost approved by Tenant, plus
a Change Order fee in the amount of five percent (5%) of such Change Cost,
within five (5) business days after Landlord delivers an invoice to Tenant for
the Cost of the Tenant Work attributable to any Change Order. “Change Costs”
shall mean the Cost of the Tenant Work attributable to any Change Order,
including, without limitation, (i) any cost caused by direction of Tenant to
omit any item of Tenant Work contained in the Plans and Specifications, (ii) any
changes to materials in the process of fabrication, (iii) the cancellation or
modification of supply or fabricating contracts, (iv) the removal or alteration
of any Tenant Work or any plans completed or in process, or (v) delays affecting
the schedule of the Tenant Work. The amounts payable to Landlord pursuant to
this Work Agreement shall constitute Rent due pursuant to the Lease.
  
7.    Notices; Approvals. All notices required or contemplated hereunder shall
be given to the parties in the manner specified for giving notices under the
Lease. Tenant acknowledges that Tenant has appointed Brian Carney as its
authorized representative (“Tenant’s Representative”) with full power and
authority to bind Tenant for all actions taken with regard to the Tenant Work.
Landlord has appointed Tammy Cunningham as its authorized representative
(“Landlord’s Representative”) with full power and authority to bind Landlord for
all actions taken with regard to the Tenant Work. Tenant hereby ratifies all
actions and decisions with regard to the Tenant Work that the Tenant’s
Representative may have taken or made prior to the execution of this Work
Agreement. Landlord shall not be obligated to respond to or act upon any plan,
drawing, change order or approval or other matter relating to the Tenant Work
until it has been executed by Tenant’s Representative. Except as otherwise
provided in this Work Agreement, within three (3) business days of receipt of
any requested approval of any item, document or other matter related to the
Tenant Work, Tenant’s Representative shall approve or disapprove (with
sufficient detail) any such request.



38

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Landlord and Tenant have executed this Work Agreement as of
the Lease Date.


 
LANDLORD:
 
 
 
 
 
RAND BUILDING, LTD.,
 
 
a Texas limited partnership
 
 
 
 
By:
WESTON URBAN, LLC,
 
 
a Texas limited liability company,
 
 
its General Partner
 
 
By:
/s/ Randal C. Smith
 
Name:
Randal C. Smith
 
Title
Manager
 
Date:
May 27, 2015
 
 
 



 
TENANT:
 
 
 
 
 
OPEN CLOUD ACADEMY, LLC,
 
 
a Delaware limited liability company
 
 
 
 
 
By:
/s/ Mark Roenigk
 
Name:
Mark Roenigk
 
Title
COO
 
Date:
May 27, 2015




39

--------------------------------------------------------------------------------




EXHIBIT B-2


SPACE PLAN


[exhibitb2.jpg]

40

--------------------------------------------------------------------------------






EXHIBIT C


RULES AND REGULATIONS


The following Rules and Regulations apply to and govern Tenant’s use of the
Premises and Project. Capitalized terms have the meanings given in the Lease, of
which these Rules and Regulations are a part.


1.    Sidewalks, doorways, vestibules, halls, stairways and other similar areas
shall not be obstructed by tenants or used by any tenant for any purpose other
than ingress and egress to and from each tenant’s leased premises and for going
from one to another part of the Project.


2.    Plumbing, fixtures and appliances shall be used only for the purposes for
which designed, and no sweepings, rubbish, rags or other unsuitable material
shall be thrown or placed therein. Damage resulting to any such fixtures or
appliances from misuse by a tenant or such tenant's agents, employees, or
invitees shall be paid by such tenant, and Landlord shall not in any case be
responsible therefor.


3.    Landlord will provide and maintain an alphabetical directory board for all
tenants in the first floor (main lobby) of the Building and no other directory
shall be permitted unless previously consented to by Landlord in writing.


4.    Landlord shall provide all locks for doors in each tenant's leased
premises, at the cost of such tenant, and no tenant shall place any additional
lock or locks on any door in its leased area without Landlord's prior written
consent. Duplicate keys to the locks on the doors in each tenant's leased
premises shall be furnished by Landlord to each tenant at the cost of such
tenant. Upon termination of this Lease or of Tenant’s possession, Tenant will
surrender all keys to the Premises and shall explain to Landlord all combination
locks on safes, cabinets and vaults.


5.     With respect to work being performed by tenants in any leased premises
with the approval of Landlord, all tenants will refer all contractors,
contractors' representatives and installation technicians rendering any service
to them to Landlord for Landlord's supervision, approval and control before the
performance of any contractual services. This provision shall apply to all work
performed in the Project, including, but not limited to, installations of
internet/fiber, electrical devices and attachments, doors, entranceways and any
and all installations of every nature affecting floors, walls, woodwork, trim,
windows, ceilings, equipment and any other physical portions of the Project. If
any carpeting or other flooring is installed by Tenant using an adhesive, such
adhesive will be an odorless, releasable adhesive.


6.    Unless otherwise approved by Landlord in writing, all janitorial services
for the Project and the Premises will be provided exclusively through Landlord,
and except with the written consent of Landlord, no, person or persons other
than those approved by Landlord will be employed by Tenant or permitted to enter
the Project for the purpose of performing janitorial services. Tenant shall not
cause any unnecessary labor by carelessness or indifference to the good order
and cleanliness of the Project. Tenant will store all its trash and garbage in
proper receptacles within its Premises or in other facilities provided for such
purpose by Landlord. Tenant will not place in any trash box or receptacle any
Hazardous Materials or any other items or materials that cannot be safely and
properly disposed of in the ordinary and customary manner of trash and garbage
disposal. All garbage and refuse disposal will be made in accordance with
directions issued from time to time by Landlord. Tenant will cooperate with any
recycling program at the Project.


7.    Tenant will not use or operate any electrical or mechanical devices or
other equipment that may unreasonably interfere with the operation of any
device, equipment, computer, video, radio, television broadcasting or reception
from or within the Project or elsewhere. Tenant will not waste electricity,
water or air conditioning and will cooperate with Landlord to ensure the most
effective operation of the Project’s heating, air conditioning, ventilation and
utility systems. Tenant will not use any method of heating or air conditioning
(including without limitation fans or space heaters) other than that supplied by
Landlord or approved in writing. Tenant will not connect any apparatus or device
to electrical current or water, or use any electrical current, except through
the electrical and water outlets

41

--------------------------------------------------------------------------------




installed by Landlord in the Premises. Should a tenant require, telephonic,
annunciator or other communication service, Landlord will direct the electrician
where and how wires are to be introduced and placed and none shall be introduced
or placed except as Landlord shall direct.


8.    Movement in or out of the Project of furniture or office equipment, or
dispatch or receipt by tenants of any bulky material, merchandise or materials
which requires use of elevators or stairways, or movement through the Building
entrances or lobby shall be restricted to such hours as Landlord shall
designate. All such movements shall be under the supervision of Landlord and in
the manner agreed between the tenants and Landlord by prearrangement before
performance. Such prearrangements initiated by a tenant will include
determination by Landlord, and subject to its decision and control, as to the
time, method and routing of movement and as to limitations for safety or other
concern which may prohibit any article, equipment or any other item from being
brought into the Project. Tenants will not use in the Premises or Common Area of
the Project any hand truck except those equipped with rubber tires and side
guards or such other material-handling equipment as Landlord may approve. The
tenants are to assume all risks as to the damage to articles moved and injury to
persons or public engaged or not engaged in such movement, including equipment,
property and personnel of Landlord if damaged or injured as a result of acts in
connection with carrying out this service for a tenant from the time of entering
the property to completion of work; and Landlord shall not be liable for acts of
any person engaged in, or any damage or loss to any of said property or persons
resulting from, any act in connection with such service performed for a tenant.


9.    Tenant shall notify the Property Manager when safes or other heavy
equipment are to be taken in or out of the Project. Landlord shall have the
power to prescribe the weight and position of safes and other heavy equipment or
items, which shall in all cases, to distribute weight, stand on supporting
devices approved by Landlord. All damages done to the Project by the
installation or removal of any property of a tenant, or done by a tenant's
property while in the Project, shall be repaired at the expense of such tenant.


10.    Tenant shall not make or permit any improper, objectionable or unpleasant
noises or odors in the Project or otherwise interfere in any way with other
tenants or persons having business with them.


11.    The Premises may not be used for cooking (as opposed to heating of food).


12.    Tenant will not locate or store any equipment, materials, supplies or
other property outside of the interior of the Premises. Tenant will not have the
right to install or locate satellite dishes, antennae or other equipment or
personal property on the roof or exterior of the Building without first
obtaining Landlord’s written approval. If Landlord gives such approval, the
proposed installation or location will be made in accordance with Landlord’s
instructions and, if required by Landlord, in the presence, and under the
direction, of a representative of Landlord. No awning or other projection may be
attached to the outside walls of the Premises or Project. Nothing shall be swept
or thrown into the corridors, halls, elevator shafts or stairways.


13.    No birds or animals shall be brought into or kept in, on or about any
tenant's leased premises, except for animals assisting the disabled.


14.     No machinery of any kind shall be operated by any tenant in its leased
premises without the prior written consent of Landlord, nor shall tenant use or
keep in the Project any inflammable or explosive fluid or substance.


15.     No portion of any tenant's leased premises shall at any time be used or
occupied as sleeping or lodging quarters.


16.     Vending, canvassing, soliciting and peddling in the Project is
prohibited, and each tenant shall cooperate in seeking their prevention.


17.     Unless otherwise approved by Landlord, tenant will not bring any
bicycles or other vehicles of any kind into the Building, except for appropriate
vehicles necessary for assisting the disabled.



42

--------------------------------------------------------------------------------




18.     Smoking of cigarettes, pipes, cigars or any other substances is
prohibited at all times within the Project, including, without limitation, any
leased premises, elevators, Common Area restrooms and any other interior Common
Area of the Building or Project.


19.    Tenant will not use the name of the Building or the Project in connection
with or in promoting or advertising the business of Tenant except as Tenant’s
address.


20.     Each tenant shall give Landlord prompt notice of any damage to or
defects in the water pipes, electric lights and fixtures, Base Building HVAC
system or any other service equipment.


21.    Persons may enter the Building only in accordance with such regulations
as Landlord may from time to time establish. Persons entering or departing from
the Building may be questioned as to their business in the Building, and
Landlord may require the use of an identification card or other access device or
procedures, and/or the registration of persons as to the hour of entry and
departure, nature of visit, and other information deemed necessary for the
protection of the Building. All entries into and departures from the Building
will be through one or more entrances as Landlord from time to time designates.
Landlord may elect not to enforce some or all of the foregoing during Normal
Business Hours or other times, but reserves the right to do so at Landlord’s
discretion. “Normal Business Hours” means the hours between 8:00 A.M. and 6:00
P.M. Monday through Friday, excluding Building holidays. Landlord may also, at
its discretion, utilize other procedures (including without limitation screening
devices, physical inspections, and/or other means) reasonably designed to
prevent weapons or dangerous items from being brought into the Building.
Landlord reserves the right to exclude or expel from the Project any person who,
in Landlord’s judgment, is intoxicated or under the influence of liquor or drugs
or who is in violation of any of the Rules and Regulations or any Laws. Tenant
will cooperate with all such procedures.


22.    Parking stickers or any other device or form of identification supplied
as a condition of use of the parking facilities will remain the property of
Landlord. Such parking identification device must be displayed as requested and
may not be mutilated or obstructed in any manner. Such devices are not
transferable and any device in the possession of an unauthorized holder will be
void. Landlord reserves the right to refuse parking identification devices and
parking rights to Tenant or any other person who fails to comply with the Rules
and Regulations applicable to the parking areas. Landlord may charge a fee for
parking stickers, cards or other parking control devices supplied by Landlord.
Trailers and large trucks and vans may not be parked in the parking areas. No
extended term parking or storage of vehicles is permitted. Parking is prohibited
(a) in areas not striped for parking; (b) in aisles; (c) where “no parking”
signs are posted; (d) on ramps; (e) in cross-hatched areas; (f) in loading
areas; and (g) in such other areas as may be designated by Landlord. Tenant will
obey any additional rules and regulations governing parking that may be imposed
by the Parking Operator or any other person controlling the parking areas
serving the Project.


23.    Tenant shall not allow in the Premises, on a regular basis, more than
seven (7) persons for each 1,000 Rentable Square Feet in the Premises.


24.    Landlord may, from time to time, waive any one or more of these Rules and
Regulations for the benefit of Tenant or any other tenant, but no such waiver by
Landlord shall be construed as a continuing waiver of such Rules and Regulations
in favor of Tenant or any other tenant, nor prevent Landlord from thereafter
enforcing any such Rules and Regulations against Tenant or any or all of the
tenants of the Project.


    
    



43

--------------------------------------------------------------------------------




EXHIBIT D


SECRETARY’S CERTIFICATE


The undersigned, as secretary of OPEN CLOUD ACADEMY, LLC, a Delaware limited
liability company (the “Company”) named below, certifies that the Managing
Member of the Company has approved the following resolutions and such
resolutions are still in force and effect:


RESOLVED that the president, the vice president or other authorized officer of
the Corporation shall be authorized to execute a lease for office space on
behalf of the Company described below:


Lease Date:
May 27, 2015


Landlord:
RAND BUILDING, LTD.


Tenant:
OPEN CLOUD ACADEMY, LLC


Guarantor, if any (not Tenant’s name):
N/A


Suite Number:
500
Building Address:
110 E. Houston Street, San Antonio, TX 78205



RESOLVED FURTHER, that the president or vice president or other authorized
officer is authorized on behalf of the Company to execute and deliver to the
Landlord all instruments reasonably necessary for the Lease. Landlord is
entitled to rely upon the above resolutions until the board of directors of the
Company revokes or alters same in written form, certified by the secretary of
the Company, and delivers same, certified mail, return receipt requested, to the
Landlord. The Company is duly organized in the State of Delaware and authorized
to do business in the State of Texas and is in good standing under the laws of
the State of Texas. The undersigned further certifies that on the meeting date
referred to above, the names and respective titles of the officers of the
Company were as follows:


Name
 
Title
 
 
 
Graham Weston
 
Chairman
Taylor Rhodes
 
President
Tiffany Lathe
 
Vice President & General Counsel
Karl Pichler
 
Chief Financial Officer and Treasurer
Mark Roenigk
 
Chief Operating Officer
William Alberts
 
Vice President, Associate General Counsel and Secretary
Chris Rosas
 
Assistant Treasurer



WITNESS MY HAND this 28th day of May, 2015.


OPEN CLOUD ACADEMY, LLC
 
/s/ A.William Alberts
Signature of Secretary of Company
 
A. William Alberts
Name of Secretary



This instrument was acknowledged before me on the 28th day of May, 2015, by A.
William Alberts, as the Vice President, Associate General Counsel and Secretary
Open Cloud Academy, LLC, a Delaware limited liability company, on its behalf.





44

--------------------------------------------------------------------------------




/s/ Jane L. Norton
Notary Public for the State of Texas
 
 
Name of Notary:
Jane L. Norton
 
 
My Commission Expires
May 18, 2016


45

--------------------------------------------------------------------------------




EXHIBIT E


COMMENCEMENT DATE MEMORANDUM


This COMMENCEMENT DATE MEMORANDUM (“Memorandum”) is made and entered into as of
October 12, 2015, by and between RAND BUILDING, LTD., a Texas limited
partnership, as Landlord, and OPEN CLOUD ACADEMY, LLC, a Delaware limited
liability company, as Tenant.


RECITALS:


A.    Landlord and Tenant are parties to a certain Office Lease dated as of May
27, 2015 (the “Lease”), relating to certain premises known as Suite 500 (the
“Premises”) located in the building commonly known as the Rand Building, located
at 110 E. Houston Street, San Antonio, Bexar County, TX 78205 (the “Building”).


B.    All capitalized terms not otherwise defined in this Memorandum have the
meanings given them in the Lease.


C.    Landlord and Tenant desire to confirm certain facts regarding the Lease,
including the Commencement Date, the monthly Basic Rent installment amounts, and
the date the initial Term of the Lease expires.


ACKNOWLEDGMENTS:


Pursuant to Section 1.2 of the Lease and in consideration of the facts set forth
in the Recitals, Landlord and Tenant acknowledge and agree as follows:


1.    The Commencement Date under the Lease is September 28, 2015.


2.    Basic Rent:


Months
Monthly Basic Rent for the Premises
1-12
$10,385.00
13-24
$10,696.55
25-36
$11,018.49
37-48
$11,350.81
49-60
$11,693.51



3.    The initial Term of the Lease expires on the Expiration Date of September
30, 2020, unless the Lease is sooner terminated in accordance with the terms and
conditions of the Lease.


4.    Tenant has accepted possession of the Premises as satisfactory in all
respects. Landlord has no further obligation to perform any Tenant Work or other
construction.
  
All other terms and conditions of the Lease are ratified and acknowledged to be
unchanged.


Landlord and Tenant have each caused this Memorandum to be executed and
delivered by their duly authorized representatives as of the day and date first
written above. This Memorandum may be executed in counterparts, each of which is
an original and all of which constitute one instrument.



46

--------------------------------------------------------------------------------




 
LANDLORD:
 
 
 
 
 
RAND BUILDING, LTD.,
 
 
a Texas limited partnership
 
 
 
 
By:
WESTON URBAN, LLC,
 
 
a Texas limited liability company,
 
 
its General Partner
 
 
By:
/s/ Randal C. Smith
 
Name:
Randal C. Smith
 
Title
Manager
 
Date:
October 12, 2015
 
 
 



 
TENANT:
 
 
 
 
 
OPEN CLOUD ACADEMY, LLC,
 
 
a Delaware limited liability company
 
 
 
 
 
By:
/s/ Wesley Jess
 
Name:
Wesley Jess
 
Title
VP Business Operations
 
Date:
October 12, 2015






47